 



Execution Version

Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIVE YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT

among

AFFILIATED COMPUTER SERVICES, INC. AND OTHER BORROWERS FROM
TIME TO TIME PARTY HERETO,
Borrowers

JPMORGAN CHASE BANK,
Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Syndication Agent

and
THE BANK OF TOKYO-MITSUBISHI, LTD., BNP PARIBAS,
AND WACHOVIA BANK, NATIONAL ASSOCIATION,
Co-Documentation Agents

and

THE LENDERS NAMED HEREIN,
Lenders

$1,500,000,000

Dated as of October 27, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Co-Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
    1  
1.1 Defined Terms.
    1  
1.2 Other Interpretive Provisions.
    23  
1.3 Accounting Terms.
    24  
1.4 Exchange Rates; Currency Equivalents.
    25  
1.5 Additional Available Foreign Currencies.
    25  
1.6 Change of Currency.
    26  
1.7 Times of Day
    26  
1.8 Letter of Credit Amounts
    26  
SECTION 2 THE COMMITMENTS AND CREDIT EXTENSIONS
    26  
2.1 Primary Currency Committed Loans.
    27  
2.2 Multi-Currency Committed Loans.
    27  
2.3 Borrowings, Conversions and Continuations of Committed Loans.
    27  
2.4 Letters of Credit.
    30  
2.5 Swing Line Loans.
    40  
2.6 Competitive Loans and Competitive Letters of Credit.
    43  
2.7 Prepayments.
    51  
2.8 Termination or Reduction of Commitments.
    52  
2.9 Repayment of Loans.
    53  
2.10 Interest.
    53  
2.11 Fees.
    54  
2.12 Computation of Interest and Fees.
    55  
2.13 Evidence of Indebtedness.
    55  
2.14 Payments Generally; Administrative Agent’s Clawback.
    55  
2.15 Sharing of Payments by Lenders.
    57  
2.16 Additional Borrowers.
    58  
2.17 Increase in Commitments.
    59  
SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY
    60  
3.1 Taxes.
    60  
3.2 Illegality.
    62  
3.3 Inability to Determine Rates.
    63  
3.4 Increased Costs; Reserves on Eurocurrency Rate Loans.
    63  
3.5 Compensation for Losses.
    65  
3.6 Mitigation Obligations; Replacement of Lenders and Competitive Lenders.
    66  
3.7 Survival.
    67  
SECTION 4 CONDITIONS PRECEDENT TO Credit Extensions
    67  
4.1 Conditions of Initial Credit Extension.
    67  
4.2 Conditions to all Credit Extensions.
    67  
SECTION 5 REPRESENTATIONS AND WARRANTIES
    68  
5.1 Purpose of Credit Facility.
    68  
5.2 Existence, Good Standing, Authority, and Authorizations.
    68  
5.3 Authorization and Contravention.
    68  
5.4 Binding Effect.
    69  

Five Year Competitive Advance and
Revolving Credit Facility Agreement

i



--------------------------------------------------------------------------------



 



         
5.5 Financial Statements.
    69  
5.6 Taxes.
    69  
5.7 Environmental Matters.
    69  
5.8 Employee Benefit Plans.
    70  
5.9 Properties; Liens.
    70  
5.10 Government Regulations.
    70  
5.11 Intellectual Property.
    70  
5.12 Compliance with Laws.
    70  
5.13 Regulation U.
    70  
5.14 Full Disclosure.
    71  
5.15 No Default.
    71  
SECTION 6 COVENANTS
    71  
6.1 Use of Proceeds.
    71  
6.2 Books and Records.
    71  
6.3 Items to be Furnished.
    71  
6.4 Inspections.
    72  
6.5 Taxes.
    72  
6.6 Payment of Obligations.
    73  
6.7 Maintenance of Existence, Assets, and Business.
    73  
6.8 Insurance.
    73  
6.9 Preservation and Protection of Rights.
    73  
6.10 Employee Benefit Plans.
    73  
6.11 Environmental Laws.
    73  
6.12 Indebtedness.
    73  
6.13 Liens.
    74  
6.14 Transactions with Affiliates.
    75  
6.15 Compliance with Laws and Documents.
    75  
6.16 Accounting Methods.
    75  
6.17 Government Regulations.
    75  
6.18 Restrictions on Subsidiaries.
    75  
6.19 Sale of Assets.
    76  
6.20 Accounts Receivable Financing.
    76  
6.21 Mergers and Dissolutions.
    76  
6.22 Financial Covenants.
    76  
SECTION 7 EVENTS OF DEFAULT AND REMEDIES
    76  
7.1 Payment of Obligation.
    76  
7.2 Covenants.
    76  
7.3 Debtor Relief.
    77  
7.4 Judgments and Attachments.
    77  
7.5 Government Action.
    77  
7.6 Misrepresentation.
    77  
7.7 Change of Control.
    77  
7.8 Default Under Other Indebtedness and Agreements.
    78  
7.9 Employee Benefit Plans.
    78  
7.10 Validity and Enforceability of Loan Documents.
    78  
7.11 Remedies Upon Event of Default.
    78  
7.12 Application of Funds.
    79  
7.13 Collection Allocation Mechanism.
    80  

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



         
SECTION 8 ADMINISTRATIVE AGENT
    82  
8.1 Appointment and Authority.
    82  
8.2 Rights as a Lender.
    82  
8.3 Exculpatory Provisions.
    82  
8.4 Reliance by Administrative Agent.
    83  
8.5 Delegation of Duties.
    83  
8.6 Resignation of Administrative Agent.
    83  
8.7 Non-Reliance on Administrative Agent and Other Lenders.
    84  
8.8 No Other Duties, Etc.
    84  
8.9 Administrative Agent May File Proofs of Claim.
    84  
SECTION 9 MISCELLANEOUS
    85  
9.1 Amendments, Etc.
    85  
9.2 Notices; Effectiveness; Electronic Communication.
    86  
9.3 No Waiver; Cumulative Remedies.
    88  
9.4 Expenses; Indemnity; Damage Waiver.
    88  
9.5 Payments Set Aside.
    90  
9.6 Successors and Assigns.
    90  
9.7 Confidentiality.
    93  
9.8 Right of Setoff.
    94  
9.9 Interest Rate Limitation.
    94  
9.10 Counterparts; Integration; Effectiveness.
    94  
9.11 Survival of Representations and Warranties.
    95  
9.12 Severability.
    95  
9.13 Governing Law; Jurisdiction; Etc.
    95  
9.14 Waiver of Jury Trial.
    96  
9.15 USA PATRIOT Act Notice.
    96  
9.16 Judgment Currency.
    96  
9.17 Resignation of L/C Issuers.
    97  
9.18 Entire Agreement.
    97  
SIGNATURES
    S-1  

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
2.1
  Commitments and Applicable Percentages
2.2
  Existing Letters of Credit
2.16
  Conditions to Additional Borrowers
4.1
  Conditions to Initial Credit Extension
9.2
  Administrative Agent's Office; Certain Addresses for Notices
EXHIBITS
   
Form of
   
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C-1
  Notice of Competitive Bid Request
C-2
  Competitive Bid
C-3
  Competitive Bid Accept/Reject Letter
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Guaranty
G
  Additional Borrower Notice and Assumption Agreement
H
  Additional Borrower Notice
I
  Release of Borrowing Subsidiary
J-1
  Note for ACS
J-2
  Note for Borrowing Subsidiaries

Five Year Competitive Advance and
Revolving Credit Facility Agreement

i



--------------------------------------------------------------------------------



 



FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT

     This FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT
(“Agreement”) is entered into as of October 27, 2004, among AFFILIATED COMPUTER
SERVICES, INC., a Delaware corporation (“ACS”), other Borrowers from time to
time party hereto pursuant to Section 2.16 (together with ACS, the “Borrowers”
and, each a “Borrower”), each lender from time to time party hereto, and JP
MORGAN CHASE BANK, as Administrative Agent.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

     Acquisition means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by any
Company of all or substantially all of the assets of a Person or of any business
or division of a Person, (b) the acquisition by any Company of more than 50% of
any class of Voting Stock (or similar ownership interests) of any Person, or
(c) a merger, consolidation, amalgamation, or other combination by any Company
with another Person if a Company is the surviving entity; provided that, in any
merger, consolidation, amalgamation, or other combination involving ACS, ACS
must be the surviving entity.

     ACS has the meaning specified in the preamble hereto.

     Additional Borrower Notice has the meaning specified in Section 2.16.

     Additional Borrower Notice and Assumption Agreement has the meaning
specified in Section 2.16.

     Adjusted EBITDA means EBITDA of the Companies on a consolidated basis
adjusted (a) as permitted and in accordance with, Article 11 of Regulation S-X
of the Securities Act of 1933 and (b) to give effect to any Acquisitions and
divestitures of or by the Companies during the applicable Rolling Period as if
such transactions had occurred on the first day of such Rolling Period
regardless of whether the effect is positive or negative.

     Administrative Agent means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

     Administrative Agent’s Office means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify Borrowers and the Lender Parties.

     Administrative Questionnaire means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Affiliate means, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

     Aggregate Commitments means, on any date of determination, the sum of the
Primary Currency Commitments and the Multi-Currency Commitments. The initial
Aggregate Commitments is $1,500,000,000.

     Agreement means this Five Year Competitive Advance and Revolving Credit
Facility Agreement (as the same may hereafter be amended, modified,
supplemented, or restated from time to time in accordance with the terms
hereof).

     Applicable Margin means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                                  Applicable Margin

--------------------------------------------------------------------------------

Pricing Level               Eurocurrency     from highest   Debt Ratings        
  Rate+/Letter of     to lowest

--------------------------------------------------------------------------------

  S&P/Moody’s

--------------------------------------------------------------------------------

  Facility Fee

--------------------------------------------------------------------------------

  Credit

--------------------------------------------------------------------------------

  Base Rate+

--------------------------------------------------------------------------------

  1    
A/A2 or better
    0.080 %     0.220 %     0.000 %   2    
A-/A3
    0.090 %     0.285 %     0.000 %   3    
BBB+/Baa1
    0.110 %     0.390 %     0.000 %   4    
BBB/Baa2
    0.150 %     0.475 %     0.000 %   5    
BBB-/Baa3
    0.175 %     0.575 %     0.000 %   6    
Worse than BBB-/Baa3 or Not Rated
    0.225 %     0.775 %     0.000 %

     For purposes of the foregoing: (a) if the Debt Rating issued by Moody’s and
the Debt Rating issued by S&P shall fall within different Pricing Levels (but
not more than one (1) Pricing Level apart), then the Applicable Margin shall be
determined by reference to the higher Pricing Level (e.g., if the Debt Rating
issued by S&P is in Pricing Level 1 and the Debt Rating issued by Moody’s is in
Pricing Level 2, then the Applicable Margin shall be determined by reference to
Pricing Level 1); (b) if the Debt Rating issued by Moody’s and the Debt Rating
issued by S&P shall fall within different Pricing Levels (and by more than one
(1) Pricing Level), then the Applicable Margin shall be determined by reference
to the Pricing Level that is one (1) Pricing Level higher than the lower Pricing
Level (e.g., if the Debt Rating issued by S&P is in Pricing Level 1 and the Debt
Rating issued by Moody’s is in Pricing Level 4, then the Applicable Margin shall
be determined by reference to Pricing Level 3); (c) if either Moody’ or S&P
shall not have in effect a Debt Rating for the Index Debt (other than by reason
of the circumstances referred to in the last sentence of this paragraph), then
such rating agency shall be deemed to have established a rating in Pricing Level
6; (d) if either Moody’s or S&P no longer publishes ratings and Borrowers and
the Administrative Agent cannot agree on another ratings agency to replace
Moody’s or S&P, as the case may be, then the Debt Rating issued by Moody’s or
the Debt Rating issued by S&P which is still being published, as the case may
be, shall be deemed to be the Debt Rating. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, Borrowers and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Initially, the Applicable Margin shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Schedule 4.1, item 15.
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, commencing on the date of the public announcement thereof so long as
the Borrowers have delivered to the Administrative Agent notice thereof pursuant
to Section 6.3(c)(vi) and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

     Applicable Percentage means with respect to any Lender at any time, (i) for
the Primary Currency Facility, the percentage (carried out to the ninth decimal
place) of the aggregate amount of the Primary Currency Commitments represented
by such Primary Currency Lender’s Primary Currency Commitment at such time,
(ii) for the Multi-Currency Facility, the percentage (carried out to the ninth
decimal place) of the aggregate amount of the Multi-Currency Commitments
represented by such Multi-Currency Lender’s Multi-Currency Commitment at such
time, and (iii) for the Facilities as a whole, the percentage (carried out to
the ninth decimal place) of the Aggregate Commitments represented by such
Lender’s Commitment at such time. If the commitment of each Primary Currency
Lender or Multi-Currency Lender, as the case may be, to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 7.11 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Primary Currency Lender or Multi-Currency Lender,
as the case may be, shall be determined based on the Applicable Percentage of
such Primary Currency Lender or Multi-Currency Lender most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Primary Currency Lender and Multi-Currency Lender for each of the
Primary Currency Facility and the Multi-Currency Facility, as the case may be,
is set forth opposite the name of such Lender for the relevant Facility on
Schedule 2.1 or in the Assignment and Assumption pursuant to which such Primary
Currency Lender or Multi-Currency Lender becomes a party hereto, as applicable.

     Applicable Time means, with respect to any borrowings and payments in any
Available Foreign Currency, the local time in the place of settlement for such
Available Foreign Currency as may be determined by the Administrative Agent or
the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

     Applicant Borrower has the meaning specified in Section 2.16.

     Approved Fund means any Fund that is administered or managed by (a) a
Lender Party, (b) an Affiliate of a Lender Party or (c) an entity or an
Affiliate of an entity that administers or manages a Lender Party.

     Arrangers means J.P. Morgan Securities Inc. and Wells Fargo, in their
capacity as co-lead arrangers and joint book managers.

     Assignment and Assumption means an assignment and assumption entered into
by a Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

     Australian Dollars and the symbol “Aus$” means the lawful currency of
Australia.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Authorizations means all filings, recordings, and registrations with, and
all validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

     Availability Period means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.8, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 7.11.

     Available Foreign Currency means Euros, Canadian Dollars, Sterling,
Australian Dollars, Yen, Francs, Krones, New Zealand Dollars, and each other
currency (other than Dollars) that is approved in accordance with Section 1.5.

     Base Rate means, for any day, a rate per annum equal to the greater of (a)
the rate of interest per annum publicly announced from time to time by JPMorgan
as its prime rate in effect at its principal office in New York City or (b) .5%
plus the Federal Funds Rate. Any change in the Base Rate due to a change in the
prime rate of JPMorgan or the Federal Funds Rate shall be effective on the
effective date of such change in such prime rate or the Federal Funds Rate.

     Base Rate Committed Loan means a Committed Loan that is a Base Rate Loan.

     Base Rate Loan means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

     Borrowers means, on any date of determination, ACS and each Subsidiary of
ACS that has become a Borrower hereunder pursuant to the terms of Section 2.16
hereof; and Borrower means any of the Borrowers.

     Borrowing means a Committed Borrowing, a Competitive Borrowing, or a Swing
Line Borrowing, as the context may require.

     Borrowing Subsidiary means any Borrower other than ACS, and Borrowing
Subsidiaries means all Borrowers other than ACS.

     Business Day means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and

     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

     CAM Percentage means, as to each Lender Party, a fraction, expressed as a
decimal, of which (i) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the Conversion Date) of
the Total Outstandings owed to such Lender (including, without duplication,
through participations) immediately prior to the Conversion Date and (ii) the
denominator shall be the aggregate Dollar Equivalent (as so determined) of the
Total Outstandings owed to all the Lender Parties (including through
participations) immediately prior to such Conversion Date.

     Canadian Dollars and the symbol “Cdn” means the lawful currency of Canada.

     Capital Lease means any capital lease or sublease which should be
capitalized on a balance sheet in accordance with GAAP.

     Cash Collateralize, with respect to L/C Obligations, has the meaning
specified in Section 2.4(j), and with respect to Competitive Letter of Credit
Obligations, has the meaning specified in Section 2.6(k)(vii).

     Change in Law means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

     Closing Date means the first date all the conditions precedent in Section
4.1 are satisfied or waived in accordance with Section 9.1.

     Code means the Internal Revenue Code of 1986.

     Co-Documentation Agent means The Bank of Tokyo-Mitsubishi, Ltd., BNP
Paribas, and Wachovia Bank National Association, and their respective permitted
successors and assigns as “Co-Documentation Agents” under the Loan Documents.

     Commitment means, on any date of determination, as to each Lender, the sum
of such Lender’s Primary Currency Commitment and Multi-Currency Commitment (if
any).

     Committed Borrowing means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
applicable Lenders pursuant to Section 2.1 or 2.2.

     Committed Loan means a Primary Currency Committed Loan and a Multi-Currency
Committed Loan.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Committed Loan Notice means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.3, which, if in
writing, shall be substantially in the form of Exhibit A.

     Companies means, at any date of determination thereof, ACS and its
Subsidiaries; and Company means, on any date of determination, ACS or any of its
Subsidiaries.

     Competitive Bid means an offer by a Lender to make a Competitive Loan or to
issue a Competitive Letter of Credit pursuant to Section 2.6.

     Competitive Bid Accept/Reject Letter means a notification made by the
Borrower making the applicable Competitive Bid Request pursuant to Section
2.6(e) in the form of Exhibit C-3.

     Competitive Bid Rate means, as to any Competitive Bid, the Competitive Loan
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

     Competitive Bid Request means a request made pursuant to Section 2.6 in the
form of Exhibit C-1.

     Competitive Borrowing means a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted under the bidding procedure described in
Section 2.6.

     Competitive Issuer Documents means with respect to any Competitive Letter
of Credit, the application therefor (if any), and any other documents,
agreements and instruments entered into by the applicable Competitive Letter of
Credit Issuer and the Requesting Borrower (or any Subsidiary of such Requesting
Borrower) or in favor such Competitive Letter of Credit Issuer and relating to
any such Competitive Letter of Credit.

     Competitive LC Unreimbursed Amount has the meaning specified in Section
2.6(k)(iii).

     Competitive Lender means, on any date of determination, any Person that is
owed a Competitive Loan.

     Competitive Letter of Credit means a letter of credit issued pursuant to
Section 2.6.

     Competitive Letter of Credit Issuer means, on any date of determination,
any Person that is owed any Competitive Letter of Credit Obligations.

     Competitive Letter of Credit Obligations means, as at any date of
determination, the aggregate amount available to be drawn under all outstanding
Competitive Letters of Credit plus the aggregate of all Competitive LC
Unreimbursed Amounts. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

     Competitive Loan means a Loan made pursuant to Section 2.6. Each
Competitive Loan shall be a Eurocurrency Rate Competitive Loan or a Fixed Rate
Loan.

     Competitive Loan Margin means, with respect to any Competitive Loan bearing
interest at a rate based on the Eurocurrency Rate, the marginal rate of
interest, if any, to be added to or subtracted from the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Eurocurrency Rate in order to determine the interest rate applicable to such
Loan, as specified by the Person making such Loan in its related Competitive
Bid.

     Compliance Certificate means a certificate substantially in the form of
Exhibit D.

     Contingent Obligation means, as to any Company, any obligation, contingent
or otherwise, of such Company guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the type described in clauses (a) through (f)
of the definition of “Indebtedness” by another Person (other than another
Company) (such Person, the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Company, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness; (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
of the payment or performance of such Indebtedness; (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness; or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Company in good faith.

     Control means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     Conversion Date has the meaning specified in Section 7.13.

     Credit Extension means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

     Current Financials means, at the time of any determination thereof, the
more recently delivered to Lenders of either (a) the audited Financial
Statements for the fiscal year ended June 30, 2004, calculated on a consolidated
basis for the Companies; or (b) the Financial Statements required to be
delivered under Sections 6.3(a) or 6.3(b), as the case may be, calculated on a
consolidated basis for the Companies.

     Debt Rating means, as of any date of determination, the most
recently-announced rating as determined by either S&P or Moody’s assigned to the
Index Debt, regardless of whether all or any part of such Index Debt has been
issued at the time such rating was issued.

     Debtor Relief Laws means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

     Default means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     Default Rate means (a) when used with respect to overdue principal of any
Loan, an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum, (b) when used with
respect to L/C Obligations under undrawn Letters of Credit, the Letter of

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Credit Fee plus 2% per annum; and (c) when used with respect to all other
Obligations including, without limitation, Unreimbursed Amounts under Letters of
Credit and Competitive Letters of Credit, a rate equal to the Base Rate plus any
Applicable Margin plus 2% per annum.

     Defaulting Lender means any Lender or Competitive Lender, as the case may
be, that (a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender or Competitive Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy, insolvency or receivership proceeding.

     Disposition or Dispose means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

     Distribution for any Person means, with respect to any Equity Interests
issued by such Person, (a) the retirement, redemption, purchase, or other
acquisition for value of any such Equity Interests, (b) the declaration or
payment of any dividend on or with respect to any such Equity Interests, and
(c) any other payment by such Person with respect to such Equity Interests.

     Dollar and the symbol “$” mean lawful money of the United States.

     Dollar Equivalent means (i) with respect to an amount denominated in
Dollars, such Dollar amount and (ii) with respect to an amount denominated in
any Foreign Currency, the equivalent in Dollars of such amount determined at the
Exchange Rate for the purchase of Dollars with such Foreign Currency, as
determined by the Administrative Agent on the Exchange Determination Date
applicable to such amount.

     Dollar Obligations means Dollar-denominated Loans, Letters of Credit,
Competitive Letters of Credit, and related reimbursement obligations (including,
without limitation, Foreign Currency-denominated Loans, Letters of Credit,
Competitive Letters of Credit, and related reimbursement obligations converted
into Dollars pursuant to Section 7.13).

     EBITDA means, for any Person, as calculated at any date of determination
with respect to the most recently ended Rolling Period (unless otherwise
indicated), the sum (without duplication and without giving effect to any
extraordinary losses or gains during such period) of (a) net income or deficit
during such period, plus (b) to the extent already deducted in computing such
net income, (i) income Tax expense during such period; (ii) Interest Expense
during such period, and (iii) depreciation, amortization, and other non-cash
expense items during such period (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period),
minus (c) other non-cash items increasing net income for such period (excluding
any such non-cash item to the extent that it represents the reversal of an
accrual for a potential cash item in any prior period); in each case calculated
on a consolidated basis for such Person in accordance with GAAP.

     Eligible Assignee means (a) any Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than a natural
person), in each case with respect to clauses (a) through (d), approved by the
Administrative Agent, each L/C Issuer and for assignments under the Primary
Currency Facility, each Swing Line Lender, and with respect to clause (d),
unless a Default has

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



occurred and is continuing, ACS (such approvals by ACS, the Administrative
Agent, each L/C Issuer, and for assignments under the Primary Currency Facility,
each Swing Line Lender, not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include ACS or
any of ACS’ Affiliates or Subsidiaries.

     Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and established or maintained by any Borrower, any Subsidiary, or ERISA
Affiliate, but not including any Multiemployer Plan.

     EMU means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

     EMU Legislation means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.

     Environmental Law means any applicable Law that relates to (a) the
condition or protection of air, groundwater, surface water, soil, or other
environmental media; (b) the environment, including natural resources or any
activity which affects the environment; (c) the regulation of any pollutants,
contaminants, wastes, substances, and Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Federal Water Pollution Control Act, as amended by
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning
and Community Right to Know Act of 1986 (42 U.S.C. § 11001 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the National
Environmental Policy Act of 1969 (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Rivers and Harbors Act (33 U.S.C. § 401 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 201 and § 300f et seq.), the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
analogous state and local Laws, as any of the foregoing may have been and may be
amended or supplemented from time to time, and any analogous future enacted or
adopted Law; or (d) the Release or threatened Release of Hazardous Substances.

     Environmental Liability means any obligation, liability (including, without
limitation, any strict liability), loss, fine, penalty, charge, Lien, damage,
cost, or expense of any kind to the extent that it results (a) from any
violation of or any obligation or liability under any Environmental Law, or (b)
from the presence, Release, or threatened Release of any Hazardous Substance.

     Environmental Permit means any permit, license, or other Authorization from
any Governmental Authority that is required under any Environmental Law for the
lawful conduct of any business, process, or other activity.

     Equity Interests means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting,

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

     ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and rulings thereunder.

     ERISA Affiliate means any company or trade or business (whether or not
incorporated) which, for purposes of Title IV of ERISA, is, or has been within
the past six years, a member of any Company’s controlled group or which is, or
has been within the past six years, under common control with any Company within
the meaning of Section 414(b), (c), (m), or (o) of the Code.

     ERISA Event means any of the following: (a) the occurrence of a Reportable
Event; (b) the application for a minimum funding waiver with respect to an
Employee Plan, or becoming obligated to file with the PBGC a notice of failure
to make a required payment with respect to any Employee Plan; (c) the provision
by the administrator of any Employee Plan of a notice of intent to terminate
such Employee Plan; (d) the withdrawal by any Company or ERISA Affiliate, in
whole or in part, from a Multiemployer Plan; (e) the occurrence of any condition
(under ERISA, the Code, or otherwise) for the imposition of a Lien in favor of
the PBGC on the assets of any Company or ERISA Affiliate; (f) the adoption of an
amendment to an Employee Plan requiring the provision of security to such
Employee Plan; (g) institution by the PBGC of proceedings to terminate or impose
liability in respect of (other than premiums under Section 4007 of ERISA), any
Employee Plan, or the occurrence of any event or condition that constitutes
grounds for termination of, or the appointment of a trustee to administer, any
Employee Plan; (h) institution by the sponsor of a Multiemployer Plan of
proceedings to terminate or reorganize such Multiemployer Plan, or to impose
withdrawal liability on any Company or ERISA Affiliate with respect to such
Multiemployer Plan; (i) the cessation of operations at a facility of any Company
or ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
or (j) any Company or ERISA Affiliate has engaged in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code).

     Euro and EUR mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

     Eurocurrency Rate means with respect to any Eurocurrency Rate Loan for any
Interest Period, the rate per annum equal to (a) for all Eurocurrency Rate Loans
(other than Eurocurrency Rate Loans denominated in Euros), the rate appearing on
Page 3740 or Page 3750, as the case may be, and (b) for all Eurocurrency Rate
Loans denominated in Euros, the rate appearing on Page 248, each as published by
Dow Jones Markets (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars or the
applicable Foreign Currency in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by JPMorgan and with a term equivalent to such Interest
Period would be offered by JPMorgan’s London Branch (or other JPMorgan branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Eurocurrency Rate Committed Loan means a Committed Loan that bears interest
at a rate based on a Eurocurrency Rate. Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Available Foreign Currency. All Committed Loans
denominated in an Available Foreign Currency must be Eurocurrency Rate Committed
Loans.

     Eurocurrency Rate Competitive Loan means a Committed Loan that bears
interest at a rate based on a Eurocurrency Rate. Eurocurrency Rate Competitive
Loans may be denominated in Dollars or in a Foreign Currency.

     Eurocurrency Rate Loan means a Eurocurrency Rate Committed Loan or a
Eurocurrency Rate Competitive Loan.

     Euro Obligations means Euro-denominated Loans, Letters of Credit,
Competitive Letters of Credit, and related reimbursement obligations.

     Event of Default has the meaning specified in Section 7.

     Exchange Determination Date means, on any date of determination:

     (a) with respect to any Loan and Outstanding Amounts thereunder, the later
of (i) the most recent date upon which the relevant Borrower delivers a Request
for Credit Extension with respect to such Loan (whether for the initial
borrowing thereof or any continuation or conversion thereof) or (ii) the most
recent Revaluation Date;

     (b) with respect to any Letter of Credit and Outstanding Amounts with
respect thereto, the later of (i) the most recent date upon which the relevant
Borrower delivers a Request for Credit Extension (whether for the initial
issuance thereof or any amendment or extension thereof) or (ii) the most recent
Revaluation Date;

     (c) with respect to any Competitive Bid Loan and Outstanding Amounts
thereunder, the latest of (i) the most recent date upon which the relevant
Borrower delivers the Accept/Reject Letter with respect to such Competitive Bid
Loan; (ii) the most recent date upon which the relevant Borrower delivers
conversion or continuation instructions with respect to such Competitive Bid
Loan; or (iii) the most recent Revaluation Date;

     (d) with respect to any Competitive Letter of Credit and Outstanding
Amounts with respect thereto, the later of (i) the most recent date upon which
the relevant Borrower delivers the Accept/Reject Letter (or other required
notice with respect to amendments or modifications) with respect to such
Competitive Letter of Credit (whether for the initial issuance thereof or any
amendment or extension thereof); or (ii) the most recent Revaluation Date;

     (e) with respect to any principal payment or prepayment or any drawings
under or reimbursement of drawings under Letters of Credit or Competitive
Letters of Credit (the “Reimbursement Obligations”), the date upon which the
payment is made (in the case of payments and prepayments) and the related Honor
Date in the case of Reimbursement Obligations; and

     (f) for all other purposes (except as otherwise expressly provided in the
Loan Documents), the amount determined on the most recent Revaluation Date.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Exchange Rate means, with respect to any currency on a particular date, the
rate at which such currency may be exchanged into another currency, as set forth
on such date as of the close of business on such date on the applicable Reuters
currency page with respect to such currency. In the event that such rate does
not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and Borrowers or, in the absence of such agreement, such
Exchange Rate shall instead be JPMorgan’s spot rate of exchange in the London
interbank or other market where its foreign currency exchange operations in
respect of such currencies are then being conducted, at approximately 10:00
a.m., at such date for the purchase of such currency with such other currency,
for delivery two Business Days later; provided, however, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

     Excluded Taxes means, with respect to the Administrative Agent, any Lender
Party or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender or Competitive Lender,
in which its applicable Lending Office is located, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by ACS under Section 3.6),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.1(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 3.1(a). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender Party hereunder or under any other Loan Document.

     Existing Credit Agreement means the Revolving Credit Agreement dated
September 12, 2002, between ACS and other borrowers party thereto, Wells Fargo
Bank, National Association, and certain lenders party thereto, as amended.

     Existing Letters of Credit means those certain outstanding letters of
credit listed on Schedule 2.2 hereto, issued by Wells Fargo Bank Texas, National
Association, under and pursuant to the Existing Credit Agreement.

     Facilities means, collectively, the Primary Currency Facility and the
Multi-Currency Facility; Facility means either of the Primary Currency Facility
or the Multi-Currency Facility.

     Federal Funds Rate means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward,

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan on such
day on such transactions as determined by the Administrative Agent.

     Fee Letter means, collectively, the letter agreements, dated September 20,
2004, among ACS, the Administrative Agent and the Arrangers and between ACS and
the Administrative Agent.

     Financial Statements means balance sheets, statements of operations,
statements of shareholders’ investments, and statements of cash flows prepared
in accordance with GAAP, which statements of operations and statements of cash
flows shall be in comparative form to the corresponding period of the preceding
fiscal year, and which balance sheets and statements of shareholders’
investments shall be in comparative form to the prior fiscal year-end figures.

     Fixed Rate means, with respect to any Competitive Loan (other than a
Eurocurrency Rate Competitive Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

     Fixed Rate Loan means a Competitive Loan bearing interest at a Fixed Rate.

     Foreign Currency means any currency other than Dollars.

     Foreign Currency Equivalent means with respect to an amount denominated in
Dollars, the equivalent in a Foreign Currency of such amount determined at the
Exchange Rate for the purchase of such Foreign Currency with Dollars, as
determined by the Administrative Agent on the Exchange Determination Date
applicable to such amount.

     Foreign Lender means, with respect to any Borrower, any Lender Party that
is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

     Foreign Obligor means a Borrower that is a Foreign Subsidiary.

     Foreign Subsidiary means any direct or indirect Subsidiary of ACS that is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia.

     Francs and the symbol “CHF” means the lawful currency of Switzerland.

     FRB means the Board of Governors of the Federal Reserve System of the
United States.

     Fund means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     Funded Indebtedness means, on any date of determination, the Indebtedness
of the Companies determined on a consolidated basis, excluding any Indebtedness
described in clause (g) of the definition of “Indebtedness” set forth in this
Section 1.1.

     GAAP means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

     Governmental Authority means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, any other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
or solely for purposes of Section 3, any central bank.

     Guaranty means the Guaranty made by ACS in favor of the Administrative
Agent and the Lenders, substantially in the form of Exhibit F (as the same may
hereafter be amended, modified, supplemented, or restated from time to time).

     Hazardous Substance means (a) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated, under any
Environmental Law, including without limitation, any hazardous substance within
the meaning of Section 101(14) of CERCLA, (b) petroleum, oil, gasoline, natural
gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other petroleum
hydrocarbons, (c) asbestos and asbestos-containing materials in any form, (d)
polychlorinated biphenyls, or (e) urea formaldehyde foam.

     Honor Date has the meaning specified in Section 2.4(c)(i) or Section
2.6(k)(iii), as the case may be.

     Increase Effective Date has the meaning specified in Section 2.17(d).

     Indebtedness means (without duplication), for any Company, the sum of the
following: (a) all obligations for borrowed money; (b) all obligations evidenced
by bonds, debentures, notes, or similar instruments; (c) all obligations to pay
the deferred purchase price of property or services except trade accounts
payable arising in the ordinary course of business; (d) all direct or contingent
obligations in respect of letters of credit; (e) indebtedness that is secured
(or for which the holder of the Indebtedness has an existing right, contingent
or otherwise to be so secured) by any Lien existing on property owned or
acquired by any Company; (f) obligations of such Person under Capital Leases;
and (g) all Contingent Obligations; provided, however that Indebtedness shall
expressly exclude (i) surety, payment, or performance bonds issued in the
ordinary course of such Company’s business and (ii) except as otherwise provided
in this Agreement, indebtedness and obligations owed by one Company to another
Company.

     Indemnified Taxes means Taxes other than Excluded Taxes.

     Indemnitees has the meaning specified in Section 9.4(b).

     Index Debt means any class of long-term senior, unsecured Indebtedness
securities issued by ACS as to which no letters of credit, guaranties (excluding
guaranties of Subsidiaries of ACS), or third-party credit support is in place.

     Interest Coverage Ratio means, for the Companies on a consolidated basis
and without duplication, at any date of determination, the ratio of: (a) EBITDA
of the Companies for the most recently ended Rolling Period to (b) Interest
Expense for such period.

     Interest Expense means, for any period of calculation thereof, for the
Companies on a consolidated basis and without duplication, the aggregate amount
of all interest (including commitment

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



fees) on all Indebtedness (other than Indebtedness described in clause (g) of
the definition of “Indebtedness”) of the Companies, whether paid in cash or
accrued as a liability and payable in cash during such period (including,
without limitation, imputed interest on Capital Lease obligations; the
amortization of any original issue discount on any Indebtedness; the interest
portion of any deferred payment obligation; all commissions, discounts, and
other fees and charges owed with respect to letters of credit or bankers’
acceptance financing), and all cash premiums or penalties for the repayment,
redemption, or repurchase of Indebtedness.

     Interest Payment Date means, (a) as to any Committed Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Committed
Loan and the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.

     Interest Period means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice
or Competitive Bid Request, as the case may be; provided that:

     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

     (iii) no Interest Period shall extend beyond the Maturity Date.

     ISP means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

     Issuer Documents means with respect to any Letter of Credit, the
application therefor (if any), and any other documents, agreements and
instruments entered into by the applicable L/C Issuer and the Requesting
Borrower (or any Subsidiary of such Requesting Borrower) or in favor of such L/C
Issuer and relating to any such Letter of Credit.

     JPMorgan means JPMorgan Chase Bank, in its individual capacity as a Lender,
and its successors and assigns.

     Krones and the symbol “DKK” means the lawful currency of Denmark.

     L/C Advance means, with respect to each Lender under a Facility, such
Lender’s funding of its participation in any L/C Borrowing under such Facility
in accordance with its Applicable Percentage of such Facility. All L/C Advances
shall be denominated in Dollars.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     L/C Borrowing means an extension of credit under Section 2.4(e)(i)
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Committed Borrowing. All L/C
Borrowings shall be denominated in Dollars.

     L/C Credit Extension means, (a) with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof and (b) with respect to any Competitive Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

     L/C Issuer means with respect to each Letter of Credit, the Lender that
issues such Letter of Credit and shall be either (a) JPMorgan or any Affiliate
of JPMorgan, (b) Wells Fargo or any Affiliate of Wells Fargo, and (c) any other
Lender that has agreed in writing to issue, increase, or extend one or more
Letters of Credit under the Facilities and has been approved by the
Administrative Agent and ACS (in either case, which approval shall not be
unreasonably withheld). Any Lender may resign as an L/C Issuer in accordance
with Section 9.17.

     L/C Obligations means, as at any date of determination, the aggregate
amount of the Multi-Currency L/C Obligations and the Primary Currency L/C
Obligations. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

     Laws means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     Lender Parties means each of the Lenders, the Competitive Lenders, the L/C
Issuers and the Competitive Letter of Credit Issuers.

     Lenders means the Primary Currency Lenders and the Multi-Currency Lenders,
and, as the context requires, includes each Swing Line Lender.

     Lending Office means, as to any Lender Party, the office or offices of such
Lender Party described as such in such Lender Party’s Administrative
Questionnaire, or such other office or offices as a Lender Party may from time
to time notify Borrowers and the Administrative Agent.

     Letter of Credit means any letter of credit issued pursuant to Section 2.4
and shall include the Existing Letters of Credit. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit. Letters of Credit may
be issued in Dollars or in an Available Foreign Currency. Letters of Credit
expressly exclude Competitive Letters of Credit.

     Letter of Credit Fee has the meaning specified in Section 2.4(l).

     Letter of Credit Request has the meaning specified Section 2.4(b)(i).

     Leverage Ratio means, with respect to the Companies on a consolidated basis
and without duplication, at any date of determination thereof, the ratio of
(a) the Funded Indebtedness outstanding on such date to (b) Adjusted EBITDA.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

     Litigation means any action by or before any Governmental Authority.

     Loan means an extension of credit by a Lender or a Competitive Lender, as
the case may be, to a Borrower under Section 2 in the form of a Committed Loan,
a Swing Line Loan, or a Competitive Loan.

     Loan Documents means this means (a) this Agreement, each Additional
Borrower Notice and Assumption Agreement, each Note, the Guaranty, each Issuer
Document, each Letter of Credit, each Competitive Issuer Documents, each
Competitive Letter of Credit, any document evidencing any increase in the
Primary Currency Commitment pursuant to Section 2.17, and, each Competitive Bid
with respect to any Competitive Loan; and (b) all other agreements, documents,
or instruments in favor of the Administrative Agent or the Lender Parties ever
executed and delivered pursuant to this Agreement or otherwise executed and
delivered in connection with all or any part of the Obligations, and (c) any and
all future renewals, extensions, restatements, reaffirmations, or amendments of,
or supplements to, all or any part of the foregoing.

     Material Adverse Event means any set of one or more circumstances or events
which, individually or collectively, could reasonably be expected to result in
or cause any (a) material impairment of the ability of the Borrowers, taken as a
whole, to perform any of their payment or other material obligations under the
Loan Documents described in clause (a) of the definition thereof or material and
adverse effect on the validity or enforceability of the Loan Documents described
in clause (a) of the definition thereof or in the ability of Administrative
Agent or any Lender Party to enforce any such obligations or any of their
respective material rights under the Loan Documents described in clause (a) of
the definition thereof, or (b) material and adverse effect on the business,
properties, condition (financial or otherwise), or results of operations the
Companies, taken as a whole.

     Material Agreement means any written or oral agreement, contract,
commitment, or understanding under which any Company is obligated to make
payments or is entitled to receive revenues in excess of 5% of the consolidated
Net Worth of the Companies in any fiscal year.

     Material Subsidiary means any Subsidiary or group of Subsidiaries of ACS
that individually or collectively satisfies either of the following financial
criteria: (a) as of the most recently ended Rolling Period, the EBITDA of such
Subsidiary or group of Subsidiaries of ACS exceeds 10% of the EBITDA of all of
the Companies, or (b) on any date of determination, the book value of the total
assets of such Subsidiary or group of Subsidiaries of ACS exceeds 5% of the book
value of all assets of all of the Companies.

     Maturity Date means October 27, 2009.

     Moody’s means Moody’s Investors Services, Inc.

     Multi-Currency Commitment means, as to any Multi-Currency Lender at any
time, its obligation to make Multi-Currency Committed Loans to the Borrowers in
an aggregate Dollar Equivalent amount not to exceed at any one time outstanding
the amount set forth opposite such Multi-Currency Lender’s name in Part B of
Schedule 2.1 under the heading “Multi-Currency Commitment” or in the Assignment

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



and Assumption pursuant to which such Multi-Currency Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the
Multi-Currency Commitments is $200,000,000.

     Multi-Currency Committed Loan has the meaning specified in Section 2.2.

     Multi-Currency Facility means the revolving credit facility as described in
and subject to the limitations set forth in Section 2.2 hereof.

     Multi-Currency L/C Obligations means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
issued under the Multi-Currency Facility plus the aggregate of all Unreimbursed
Amounts with respect to such Letters of Credit, including all L/C Borrowings
under the Multi-Currency Facility.

     Multi-Currency Lender means, on any date of determination, any Person that
has a Multi-Currency Commitment, or holds any part of the Multi-Currency Total
Outstandings.

     Multi-Currency Total Outstandings means the aggregate Outstanding Amount of
all Multi-Currency Committed Loans and all Multi-Currency L/C Obligations.

     Multiemployer Plan means a multiemployer plan as defined in Sections 3(37)
or 4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company or any
ERISA Affiliate is making, has made, is accruing, or has accrued, an obligation
to make contributions or has, within any of the preceding five plan years, made
or accrued an obligation to make contributions.

     Net Worth means, as of any date of determination, the shareholders equity
(excluding any minority interests) of the Companies calculated on a consolidated
basis as of that date and determined in accordance with GAAP.

     New Zealand Dollars and the symbol “NZ$” mean the lawful currency of New
Zealand.

     Note means (a) with respect to the Obligations of ACS, any promissory note
executed by ACS in favor of a Lender or Competitive Lender evidencing Loans made
by such Lender or Competitive Lender, as the case may be, and delivered pursuant
to Section 2.13 and substantially in the form of Exhibit J-1 and (b) with
respect to the Obligations of any Borrowing Subsidiary, any promissory note
executed by such Borrowing Subsidiary in favor of a Lender or Competitive Lender
evidencing Loans made by such Lender or Competitive Lender, as the case may be,
and delivered pursuant to Section 2.13 and substantially in the form of
Exhibit J-2.

     Notice of Competitive Bid Request means a notification made pursuant to
Section 2.6 in the form of Exhibit C-2.

     Obligations means all present and future indebtedness, liabilities, and
obligations, and all renewals and extensions thereof, or any part thereof, now
or hereafter owed to Administrative Agent, any other Agent, any Lender Party, or
any Affiliate of any Lender Party by any Borrower arising from, by virtue of, or
pursuant to any Loan Document, together with all interest accruing thereon,
fees, costs, and expenses (including, without limitation, all reasonable
attorneys’ fees and expenses incurred in the enforcement or collection thereof)
payable under the Loan Documents, and including interest and fees that accrue
after the commencement by or against any Borrower or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Borrower as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constituent documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     OSHA means the Occupational Safety and Health Act of 1970, 29 U.S.C. § 671
et seq.

     Other Taxes means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

     Outstanding Amount means (i) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Competitive
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Competitive Loans occurring on such date; (iii) with
respect to Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; (iv) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by ACS or any Requesting
Borrowers under Letters of Credit of Unreimbursed Amounts; and (v) with respect
to any Competitive Letter of Credit Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such Competitive Letter
of Credit Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Competitive Letter of Credit Obligations as of such date, including as a
result of any reimbursements by ACS or any Requesting Borrowers under
Competitive Letters of Credit of Competitive LC Unreimbursed Amounts.

     Overnight Rate means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the applicable Swing Line Lender, as the case may be, in accordance
with banking industry rules on interbank compensation, and (b) with respect to
any amount denominated in an Available Foreign Currency, the rate of interest
per annum at which overnight deposits in the applicable Available Foreign
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of JPMorgan in the applicable offshore interbank market for such
currency to major banks in such interbank market.

     Participant has the meaning specified in Section 9.6(d).

     Participating Member State means each state so described in any EMU
Legislation.

     PBGC means the Pension Benefit Guaranty Corporation, or any successor
thereof, established pursuant to ERISA.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Permitted Liens means, with respect to the Companies, Liens permitted under
Section 6.13 as described in such Section.

     Person means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     Primary Currency means Dollars and Euros.

     Primary Currency Commitment means, as to any Primary Currency Lender at any
time, its obligation to make Primary Currency Committed Loans to the Borrowers
in an aggregate Dollar Equivalent amount not to exceed at any one time
outstanding the amount set forth opposite such Primary Currency Lender’s name in
Part A of Schedule 2.1 under the heading “Primary Currency Commitment” or in the
Assignment and Assumption pursuant to which such Primary Currency Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The initial aggregate amount of the Primary
Currency Commitments is $1,300,000,000.

     Primary Currency Committed Loan has the meaning specified in Section 2.1.

     Primary Currency Facility means the revolving credit facility as described
in and subject to the limitations set forth in Section 2.1 hereof.

     Primary Currency L/C Obligations means, as at any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit issued under the Primary Currency Facility plus the aggregate of all
Unreimbursed Amounts with respect to such Letters of Credit, including all L/C
Borrowings under the Primary Currency Facility.

     Primary Currency Lender means, on any date of determination, any Person
that has a Primary Currency Commitment, or if such Primary Currency Commitment
has terminated, holds any part of the Primary Currency Total Outstandings.

     Primary Currency Total Outstandings means the aggregate Outstanding Amount
of all Primary Currency Loans and all Primary Currency L/C Obligations.

     Register has the meaning specified in Section 9.6(c).

     Regulation U means Regulation U of the FRB, as amended.

     Related Parties means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

     Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.

     Reportable Event shall have the meaning specified in Section 4043 of ERISA
or the regulations issued thereunder in connection with an Employee Plan,
excluding events for which the notice requirement is waived under applicable
PBGC regulations other than those events described in Sections 4043.21, 4043.24,
and 4043.28 of such regulations, including each such provision as it may
subsequently be renumbered.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Request for Credit Extension means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to a Competitive Loan or a Competitive Letter of Credit, a Competitive
Bid Request, (c) with respect to an L/C Credit Extension, a Letter of Credit
Request, and (d) with respect to a Swing Line Loan, a Swing Line Loan Notice.

     Requesting Borrower means, with respect to any Letter of Credit or
Competitive Letter of Credit, the Borrower requesting the issuance of such
Letter of Credit or Competitive Letter of Credit for its own account or the
account of its Subsidiaries.

     Required Lenders means, as of any date of determination, (a) with respect
to the Facilities as a whole, Lender Parties holding more than 50% of the sum of
the unutilized Aggregate Commitments, the Primary Currency Total Outstandings,
and the Multi-Currency Total Outstandings (with the aggregate amount of each
Lender Party’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender Party for purposes of
this definition), (b) with respect to the Primary Currency Facility, Primary
Currency Lenders holding more than 50% of the sum of the unutilized Primary
Currency Commitments and the Primary Currency Total Outstandings (with the
aggregate amount of each Primary Currency Lender’s risk participation and funded
participation in L/C Obligations with respect to such Facility and Swing Line
Loans being deemed “held” by such Primary Currency Lender for purposes of this
definition), (c) with respect to the Multi-Currency Facility, Multi-Currency
Lenders holding more than 50% of the sum of the unutilized Multi-Currency
Commitments and the Multi-Currency Total Outstandings (with the aggregate amount
of each Multi-Currency Lender’s risk participation and funded participation in
L/C Obligations with respect to such Facility being deemed “held” by such
Multi-Currency Lender for purposes of this definition), and (d) for purposes of
declaring the Loans to be due and payable pursuant to Section 7.11, and for all
purposes after the Loans become due and payable pursuant to Section 7.11 or the
Aggregate Commitments shall have expired or terminated, Lender Parties holding
more than 50% of the sum of the unutilized Aggregate Commitments (if any on such
date of determination) and the Total Outstandings (including, without
limitation, all Outstanding Amounts under Competitive Loans and Competitive
Letter of Credit Obligations) (with the aggregate amount of each Lender Party’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender Party for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings,
Primary Currency Total Outstandings, or Multi-Currency Total Outstandings, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided further that
all Outstanding Amounts under Competitive Loans and Competitive Letter of Credit
Obligations shall be excluded from any determination of Required Lenders for all
purposes other than those set forth in clause (d) above. If the term “Required
Lenders” is used herein without a reference to a specific Facility, it shall
mean the Required Lenders described in clause (a) or (d) above, as applicable.

     Responsible Officer means, for each Borrower, any director, the chairman,
chief executive officer, president, chief financial officer, executive vice
president, treasurer or assistant treasurer of such Borrower or ACS, or for all
purposes under the Loan Documents, any other officer designated from time to
time by the Board of Directors of such Borrower or ACS or any other natural
person who has been validly appointed by such Borrower as its attorney-in-fact
under applicable Law, which designated officer or attorney-in-fact is reasonably
acceptable to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

     Revaluation Date means, on any date of determination, (a) so long as no
Default exists or the Dollar Equivalent of the Total Outstandings do not equal
or exceed 90% of the Aggregate Commitments

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



then in effect, the last Business Day of the calendar quarter most recently
ended; or (b) if a Default exists or at any time that the Total Outstandings
equal or exceed 90% of the Aggregate Commitments then in effect, any date as the
Administrative Agent or Required Lenders shall require.

     Rolling Period means, on any date of determination, the most recent four
fiscal quarters ended on March 31, June 30, September 30, or December 31 (as the
case may be).

     S&P means Standard & Poor’s Rating Group (a division of McGraw-Hill, Inc.).

     Same Day Funds means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Available Foreign Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuers, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Available Foreign Currency.

     Solvent means, as to a Person, that (a) the aggregate fair market value of
such Person’s assets exceeds its liabilities (whether or not such liability is
reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured), (b) such Person has
sufficient cash flow to enable it to pay its debts as they mature, and (c) such
Person does not have unreasonably small capital to conduct such Person’s
businesses. For purposes of this definition (i) “debt” means liability on a
“claim”, (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured, or (y) right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured, (iii) unliquidated, contingent,
disputed, and unmatured claims shall be valued at the amount that can be
reasonably expected to be actual and matured, and (iv) any net intercompany
payable owed by one Company to another shall not be considered a liability.

     Sterling and “£” mean the lawful currency of the United Kingdom.

     Subsidiary of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
ACS.

     Substantial Subsidiary means any Subsidiary or group of Subsidiaries of ACS
that individually or collectively satisfies either of the following financial
criteria: (a) as of the most recently ended Rolling Period, the EBITDA of such
Subsidiary or group of Subsidiaries of ACS exceeds 15% of the EBITDA of all of
the Companies, or (b) on any date of determination, the book value of the total
assets of such Subsidiary or group of Subsidiaries of ACS exceeds 7.5% of the
book value of all assets of all of the Companies.

     Swing Line means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.5.

     Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to
Section 2.5.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     Swing Line Lender means either JPMorgan or Wells Fargo, in their respective
capacity as provider of Swing Line Loans, or any successor swing line lender or
lenders hereunder.

     Swing Line Loan has the meaning specified in Section 2.5(a).

     Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.5(b), which, if in writing, shall be substantially in the form of
Exhibit B.

     Swing Line Sublimit means, on any date, an amount equal to the lesser of
(a) $150,000,000 and (b) the aggregate amount of the Primary Currency
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
aggregate Primary Currency Commitments.

     Syndication Agent means Wells Fargo Bank, National Association, and its
permitted successors or assigns as “Syndication Agent” under the Loan Documents.

     TARGET Day means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

     Taxes means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     Total Outstandings means the aggregate Outstanding Amount of all Committed
Loans, all Competitive Loans, all Swing Line Loans, all L/C Obligations, and all
Competitive Letter of Credit Obligations.

     Type means (a) with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Committed Loan, and (b) with respect to a
Competitive Loan, its character as a Fixed Rate Loan or a Eurocurrency Rate
Competitive Loan.

     United States and U.S. mean the United States of America.

     Unreimbursed Amount has the meaning specified in Section 2.4(c)(ii).

     Voting Stock means securities (as such term is defined in Section 2(1) of
the Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

     Wells Fargo means Wells Fargo Bank, National Association.

     Yen and the symbol “¥” mean the lawful currency of Japan.

1.2 Other Interpretive Provisions.

     (a) With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.3 Accounting Terms.

     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP and
applied in a manner consistent with that used in preparing the Current
Financials, except as otherwise specifically prescribed herein.

     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders, which approval shall not be unreasonably withheld); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrowers shall
provide to the Administrative Agent and the Lender Parties Financial Statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



1.4 Exchange Rates; Currency Equivalents.

     (a) The Administrative Agent shall determine the Exchange Rates to be used
for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Foreign Currencies. Such Exchange Rates shall become
effective as of the applicable Exchange Determination Date. Except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount.

     (b) Wherever in this Agreement in connection with a Committed Borrowing,
Competitive Loan, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit or a
Competitive Letter of Credit, an amount (such as a required minimum or multiple
amount) is expressed in Dollars, but such Committed Borrowing, Competitive Loan,
Eurocurrency Rate Loan, Letter of Credit or Competitive Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Foreign Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent on the applicable Exchange Determination Date under and in
accordance with the provisions of this Agreement.

1.5 Additional Available Foreign Currencies.

     (a) ACS or any other Borrower (with the consent of ACS) may from time to
time request that Eurocurrency Rate Committed Loans under the Multi-Currency
Facility be made and/or Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Available Foreign Currency;”
provided that (i) quotes for loans in such currency are available in the London
interbank deposit market; (ii) such currency is freely transferable and
convertible into Dollars in the London foreign exchange market, (iii) no
Governmental Authority in the country of issue of such currency is required to
permit use of such currency by any applicable Multi-Currency Lender or L/C
Issuer for making loans or issuing letters of credit, or honoring drafts
presented under letters of credit in such currency, and (iv) there is no
restriction or prohibition under any applicable Law against the use of such
currency for such purposes. In the case of any such request with respect to the
making of Eurocurrency Rate Committed Loans, such request shall be subject to
the approval of the Administrative Agent and the Multi-Currency Lenders, and, in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent, the
Multi-Currency Lenders, and the applicable L/C Issuer.

     (b) Any such request in respect of a Foreign Currency other than an
Available Foreign Currency shall be made to the Administrative Agent not later
than 11:00 a.m., 10 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Committed Loans, the Administrative
Agent shall promptly notify each Multi-Currency Lender thereof; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify the L/C Issuers thereof. Each Multi-Currency Lender (in
the case of any such request pertaining to Eurocurrency Rate Committed Loans) or
the L/C Issuers (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Eurocurrency Rate Committed Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (c) Any failure by a Multi-Currency Lender or an L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding clause (b) shall be deemed to be a refusal by such Multi-Currency
Lender or the applicable L/C Issuer, as the case may be, to permit Eurocurrency
Rate Committed Loans to be made or Letters of Credit to be issued in such
requested Foreign Currency (other than an Available Foreign Currency). If the
Administrative Agent and all the Multi-Currency Lenders consent to making
Eurocurrency Rate Committed Loans in such requested currency, the Administrative
Agent shall so notify Borrowers and such currency shall thereupon be deemed for
all purposes to be an Available Foreign Currency hereunder for purposes of any
Eurocurrency Rate Committed Loans and for purposes of issuing Letters of Credit
up to the amount of the Multi-Currency Commitment; and if the Administrative
Agent and an L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify Borrowers and such
currency shall thereupon be deemed to be an Available Foreign Currency hereunder
for purposes of any Letter of Credit issuances by such L/C Issuer. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.5, the Administrative Agent shall
promptly so notify Borrowers.

1.6 Change of Currency.

     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.7 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.8 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit or Competitive Letter of Credit at any time shall be deemed to
be the Dollar Equivalent of the stated amount of such Letter of Credit or
Competitive Letter of Credit, as the case may be, as determined in accordance
with Section 1.4.

SECTION 2 THE COMMITMENTS AND CREDIT EXTENSIONS

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



2.1 Primary Currency Committed Loans. Subject to the terms and conditions set
forth herein, each Primary Currency Lender severally agrees to make loans (each
such loan, a “Primary Currency Committed Loan”) to any Borrower in Dollars or in
Euros from time to time, on any Business Day during the Availability Period, in
an aggregate amount for all Borrowers not to exceed at any time outstanding the
amount of such Primary Currency Lender’s Primary Currency Commitment; provided,
however, that after giving effect to any Primary Currency Committed Borrowing,
(i) the Primary Currency Total Outstandings shall not exceed the Primary
Currency Commitments for all Primary Currency Lenders, (ii) the aggregate
Outstanding Amount of the Primary Currency Committed Loans of any Primary
Currency Lender, plus such Primary Currency Lender’s Applicable Percentage of
the Outstanding Amount of all Primary Currency L/C Obligations, plus such
Primary Currency Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Primary Currency Lender’s Primary
Currency Commitment, and (iii) the Total Outstandings shall not exceed the
Aggregate Commitments. Within the limits of each Primary Currency Lender’s
Primary Currency Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.1, prepay under Section
2.7, and reborrow under this Section 2.1. Primary Currency Committed Loans may
be Base Rate Loans (denominated in Dollars only) or Eurocurrency Rate Committed
Loans, as further provided herein.

2.2 Multi-Currency Committed Loans. Subject to the terms and conditions set
forth herein, each Multi-Currency Lender severally agrees to make loans (each
such loan, a “Multi-Currency Committed Loan”) to any Borrower in Dollars or in
Available Foreign Currency from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed for all Borrowers at
any time outstanding the amount of such Multi-Currency Lender’s Multi-Currency
Commitment; provided, however, that after giving effect to any Multi-Currency
Committed Borrowing, (i) the Multi-Currency Total Outstandings shall not exceed
the Multi-Currency Commitments for all Multi-Currency Lenders, (ii) the
aggregate Outstanding Amount of the Multi-Currency Committed Loans of any
Multi-Currency Lender, plus such Multi-Currency Lender’s Applicable Percentage
of the Outstanding Amount of all Multi-Currency L/C Obligations shall not exceed
such Multi-Currency Lender’s Multi-Currency Commitment, and (iii) the Total
Outstandings shall not exceed the Aggregate Commitments. Within the limits of
each Multi-Currency Lender’s Multi-Currency Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.2,
prepay under Section 2.7, and reborrow under this Section 2.2. Multi-Currency
Committed Loans shall be Eurocurrency Rate Committed Loans, as further provided
herein.

2.3 Borrowings, Conversions and Continuations of Committed Loans.

     (a) Notice. Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each telephonic notice by
a Borrower pursuant to this Section 2.3(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the requesting
Borrower.

     (b) Notice Requirements. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) which Borrower or Borrowers is making such request;
(ii) the Facility under which such request is being made, (iii) whether the
Borrower or Borrowers is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Committed Loans, (iv) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (v) the
principal amount of Committed Loans to be borrowed, converted or continued,
(vi) the Type of Committed

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Loans to be borrowed or to which existing Committed Loans are to be converted,
(vii) if applicable, the duration of the Interest Period with respect thereto,
(viii) the currency of the Committed Loans to be borrowed, which shall be
Primary Currency for the Primary Currency Facility and Dollars or Available
Foreign Currency for the Multi-Currency Facility, and (ix) must be signed by a
Responsible Officer of the requesting Borrower.

     (c) Timing of Notice. Each such notice must be received by the
Administrative Agent not later than the times specified below for the applicable
Type of Loan and currency of such Loan, as indicated:

     (i) Loans Denominated in Dollars.

     (A) Eurocurrency Rate Committed Loans. For any Borrowing of, conversion to
or continuation of, Eurocurrency Rate Committed Loans denominated in Dollars or
of any conversion of Eurocurrency Rate Committed Loans denominated in Dollars to
Base Rate Committed Loans, 1:00 p.m. three Business Days prior to the requested
date of any such Borrowing, conversion or continuation; provided that a
Eurocurrency Rate Committed Loan may be continued or converted only on the last
day of an Interest Period for such Eurocurrency Rate Committed Loan.

     (B) Base Rate Committed Loans. For any Borrowing of Base Rate Committed
Loans, 1:00 p.m. one Business Day prior to such Borrowing.

     (ii) Loans Denominated in Available Foreign Currency. For any Borrowing or
continuation of Eurocurrency Rate Committed Loans denominated in Available
Foreign Currencies, 12:00 p.m. London, England time, three Business Days prior
to the requested date of any such Borrowing or continuation.

     (d) Minimum Amounts.

     (i) Eurocurrency Rate Committed Loans. Each Borrowing of, conversion to or
continuation of, Eurocurrency Rate Committed Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.

     (ii) Base Rate Loans. Except as provided in Sections 2.4(c)(ii) and 2.5(c),
each Committed Borrowing of, or conversion to, Base Rate Committed Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.

     (e) General Provisions. If the applicable Borrower or Borrowers fail to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If the applicable
Borrower or Borrowers fail to specify the Facility, and the requested Committed
Loan is in any Primary Currency, then the Committed Loan so requested shall be
made under the Primary Currency Facility. If the applicable Borrower or
Borrowers fail to specify a Type of Committed Loan in a Committed Loan Notice or
if the applicable Borrower or Borrowers fail to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in an
Available Foreign Currency, such Loans shall be continued as Eurocurrency Rate
Committed Loans in their original currency with an Interest Period of one month.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Interest Period then in effect with respect to the applicable Eurocurrency Rate
Committed Loans. If the applicable Borrower or Borrowers request a Borrowing of,
conversion to, or continuation of, Eurocurrency Rate Committed Loans in any such
Committed Loan Notice, but fail to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. No Committed Loan may be
converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

     (f) Funding of Committed Loans by Lenders to the Administrative Agent.
Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Primary Currency Lender or Multi-Currency Lender, as
applicable, of the amount (and currency) of its Applicable Percentage under the
relevant Facility of the applicable Committed Loans, and if no timely notice of
a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in this Section 2.3(f).
In the case of a Committed Borrowing, each Primary Currency Lender or
Multi-Currency Lender, as applicable, shall make the amount of its Committed
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 2:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Committed Loan in an Available Foreign Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice.

     (g) Funding of Committed Loans to Borrowers. Upon satisfaction of the
applicable conditions set forth in Section 4.2 (and, if such Borrowing is the
initial Credit Extension, Section 4.1), the Administrative Agent shall make all
funds received from the Lenders pursuant to clause (f) preceding, available to
ACS or the applicable Borrowing Subsidiary in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of JPMorgan with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by ACS or the applicable Borrowing
Subsidiary (as the case may be); provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing denominated in Dollars is
given by ACS or any Borrowing Subsidiary, there are L/C Borrowings outstanding
under the applicable Facility under which such Borrowing is being made and for
which such Borrower is liable, then the proceeds of such Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the applicable Borrower as provided above.

     (h) Availability of Eurocurrency Rate Committed Loans after a Default.
During the existence of a Default, no Loans may be requested as, converted to,
or continued as, Eurocurrency Rate Committed Loans (whether in Dollars or any
Available Foreign Currency) without the consent of the Required Lenders.

     (i) Rate/ Exchange Rate Notification. The Administrative Agent shall
promptly notify ACS, the applicable Borrowing Subsidiary, and the Primary
Currency Lenders or Multi-Currency Lenders, as applicable, of the interest rate
applicable to any Interest Period for Eurocurrency Rate Committed Loans upon
determination of such interest rate and of the Exchange Rate, if any, applicable
to any Committed Borrowing or any continuation or conversion thereof. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
Borrowers and the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Lenders of any change in JPMorgan’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

     (j) Number of Interest Periods. After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be in
effect with respect to Committed Loans under both Facilities to all Borrowers
more than an aggregate of twenty Interest Periods.

2.4 Letters of Credit.

     (a) The Letter of Credit Commitments.

     (i) Primary Currency Facility. Subject to the terms and conditions set
forth in Sections 2.4 and 4.2 (and if such Letter of Credit issuance is the
initial Credit Extension, Section 4.1), each L/C Issuer under the Primary
Currency Facility agrees, in reliance upon the agreements of the Primary
Currency Lenders set forth in this Section 2.4, (1) from time to time on any
Business Day during the period from the Closing Date until the Maturity Date, to
issue Letters of Credit under the Primary Currency Facility denominated in
Dollars or Euros or, if consented to by such L/C Issuer, in one or more
Available Foreign Currencies (other than Euros) for the account of ACS, any
Borrowing Subsidiary, or their Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with this Section 2.4, and (2) to
honor drawings under the Letters of Credit issued by such L/C Issuer.

     (ii) Multi-Currency Facility. Subject to the terms and conditions set forth
in Sections 2.4 and 4.2 (and if such Letter of Credit issuance is the initial
Credit Extension, Section 4.1), each L/C Issuer under the Multi-Currency
Facility agrees, in reliance upon the agreements of the Multi-Currency Lenders
set forth in this Section 2.4, (1) from time to time on any Business Day during
the period from the Closing Date until the Maturity Date, to issue Letters of
Credit under the Multi-Currency Facility denominated in Dollars or in one or
more Available Foreign Currencies for the account of ACS, any Borrowing
Subsidiary, or their Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with this Section 2.4, and (2) to honor
drawings under the Letters of Credit issued by such L/C Issuer.

     (iii) Commitment Limitations. No Letter of Credit shall be issued hereunder
unless after giving effect to any L/C Credit Extension with respect to any
Letter of Credit:

     (A) the Total Outstandings shall not exceed the Aggregate Commitments;

     (B) for any L/C Credit Extension under the Primary Currency Facility,
(y) the Primary Currency Total Outstandings shall not exceed the Primary
Currency Commitments for all Primary Currency Lenders, and (z) the aggregate
Outstanding Amount of the Primary Currency Committed Loans of any Primary
Currency Lender, plus such Primary Currency Lender’s Applicable Percentage of
the Outstanding Amount of all Primary Currency L/C Obligations, plus such
Primary Currency Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Primary Currency Lender’s Primary
Currency Commitment; and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (C) for any L/C Credit Extension under the Multi-Currency Facility, (y) the
Multi-Currency Total Outstandings shall not exceed the Multi-Currency
Commitments for all Multi-Currency Lenders, and (z) the Outstanding Amount of
the Multi-Currency Committed Loans of any Multi-Currency Lender, plus such
Multi-Currency Lender’s Applicable Percentage of the Outstanding Amount of all
Multi-Currency L/C Obligations shall not exceed such Multi-Currency Lender’s
Multi-Currency Commitment.

     (iv) Revolving Letter of Credit Commitments. Within the foregoing limits,
and subject to the terms and conditions hereof, the ability to obtain Letters of
Credit under this Section 2.4 shall be fully revolving, and accordingly ACS or
any Borrowing Subsidiary may, during the period from the Closing Date to the
Maturity Date, obtain Letters of Credit to replace Letters of Credit that have
expired or that have been drawn upon and reimbursed.

     (v) Existing Letters of Credit. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and under the Primary Currency
Facility, and from and after the Closing Date shall be subject to and governed
by the terms and conditions hereof.

     (vi) Expiration Dates. Each requested Letter of Credit shall expire no
later than one year from the date of issuance; provided that, (i) any Letter of
Credit may provide for automatic renewals for successive twelve month periods
unless the applicable L/C Issuer has given sixty (60) days (or such other notice
as the applicable Requesting Borrower, the applicable L/C Issuer, and the
applicable beneficiary may agree), prior written notice to the applicable
beneficiary of its election not to extend such Letter of Credit, and (ii) all
Letter of Credit Obligations outstanding on the Maturity Date shall be Cash
Collateralized pursuant to Section 2.4(j).

     (vii) Amendments. No L/C Issuer shall be under any obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

     (b) Procedures for Issuance and Amendment of Letters of Credit.

     (i) Letter of Credit Request.

     (A) Letters of Credit. Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of any Borrower delivered to the applicable
L/C Issuer (with a copy to the Administrative Agent). Such request for the
issuance or amendment, as the case may be, of a Letter of Credit (“Letter of
Credit Request”) must be received by the applicable L/C Issuer and the
Administrative Agent (A) not later than 11:00 a.m. at least three Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit denominated in Dollars, and (B) not later than 12:00 p.m.
London, England time at least three Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Available Foreign Currency; or in each case such later date
and time as the Requesting Borrower, the Administrative Agent, and such L/C
Issuer may agree in a particular instance. In the case of a request for an
initial

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (1) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (2) the amount and currency thereof; (3) the expiry date thereof;
(4) the name and address of the beneficiary thereof; (5) the documents to be
presented by such beneficiary in case of any drawing thereunder; (6) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (7) the Facility under which such Letter of Credit is to be
issued; (8) the name of the account party on whose behalf such Letter of Credit
will be issued (which must be the Requesting Borrower or a Subsidiary thereof);
and (9) such other matters as such L/C Issuer may reasonably require. If
requested by the applicable L/C Issuer, the Requesting Borrower also shall
submit a letter of credit application on the applicable L/C Issuer’s standard
form in connection with any Letter of Credit Request. If the Requesting Borrower
fails to specify the Facility under which such Letter of Credit is to be issued,
the Letter of Credit shall be issued under the Primary Currency Facility.

     (B) Letter of Credit Amendments. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Request shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may reasonably require.

     (ii) Further Assurances. The Requesting Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require. Each request by a Requesting Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
such Requesting Borrower that the L/C Credit Extension so requested complies
with the applicable conditions set forth in Section 2.4(a)(iii).

     (iii) Issuance of Letters of Credit or Amendments. Promptly after receipt
of the Letter of Credit Request, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Request and, if not, such L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from any Lender under the
applicable Facility, the Administrative Agent or any Borrower, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4 shall not then be satisfied, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Requesting Borrower (or any designated Subsidiary of the
Requesting Borrower) or enter into the applicable amendment, as the case may be,
in each case in accordance with such L/C Issuer’s usual and customary business
practices.

     (iv) Copies of Issued Letters of Credit. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Requesting Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

     (v) Review of Issued Letters of Credit by Requesting Borrower. The
applicable Requesting Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Requesting Borrower’s instructions or other
irregularity, such Requesting Borrower will immediately notify the applicable
L/C Issuer. ACS and the applicable Borrowing Subsidiary shall be conclusively
deemed to have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.

     (vi) Special Limitations to Issuance. No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

     (C) such Letter of Credit is being requested under the Primary Currency
Facility and such Letter of Credit is to be denominated in a currency other than
Dollars or Euros, unless otherwise agreed by the Administrative Agent and such
L/C Issuer; or

     (D) a default of any Lender’s obligations to fund under Section 2.4(c) or
(e) exists or any Lender is at such time a Defaulting Lender hereunder, unless
such L/C Issuer has entered into satisfactory arrangements with Borrowers
(including, without limitation, Cash Collateralizing such Lender’s Applicable
Percentage of such Letter of Credit) or such Lender to eliminate such L/C
Issuer’s risk with respect to such Lender.

     (c) Drawings and Reimbursements.

     (i) Reimbursement for Drawings by Borrowers. Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable L/C Issuer shall notify the Requesting Borrower and
the Administrative Agent thereof. The Requesting Borrower shall reimburse the
applicable L/C Issuer (A) in Dollars for all drawings under Letters of Credit
denominated in Dollars, (B) in the Dollar

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Equivalent amount for all drawings under Letters of Credit denominated in
Available Foreign Currency (other than Euros) issued under the Primary Currency
Facility, (C) in Euros for all drawings under Letters of Credit denominated in
Euros, and (D) in the applicable Available Foreign Currency for all drawings
under Letters of Credit denominated in Available Foreign Currency issued under
the Multi-Currency Facility. In the case of a drawing under a Letter of Credit
issued under the Primary Currency Facility, denominated in an Available Foreign
Currency (other than Euros), the applicable L/C Issuer shall notify the
Requesting Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed (each such date, an “Honor Date”), the Requesting Borrower shall
reimburse such L/C Issuer directly in an amount equal to the amount of such
drawing and in the applicable currency as set forth above.

     (ii) Automatic Borrowings to Fund Unreimbursed Amount. If ACS or the
applicable Borrowing Subsidiary fails to so reimburse the applicable L/C Issuer
by such time, such L/C Issuer shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify each Primary Currency Lender
or Multi-Currency Lender, as the case may be, of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the case of Letters of Credit
denominated in Dollars, expressed in Euros, in the case of Letters of Credit
denominated in Euros, or expressed in the Dollar Equivalent thereof in the case
of Letters of Credit denominated in an Available Foreign Currency other than
Letters of Credit issued in an Available Foreign Currency under the
Multi-Currency Facility, in which case the amount of the drawing shall be
expressed in the applicable Foreign Currency) (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
applicable Requesting Borrower shall be deemed to have requested (A) for
drawings under Letters of Credit to be reimbursed in Dollars, a Base Rate
Committed Loan and (B) for drawings under Letters of Credit to be reimbursed in
an Available Foreign Currency, a Eurocurrency Rate Committed Loan under the
applicable Facility to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.3 for the principal amount of Base Rate Loans or Eurocurrency Rate
Committed Loans, as the case may be, but subject to the amount of the unutilized
portion of the Primary Currency Commitments or Multi-Currency Commitments, as
the case may be, and the conditions set forth in Section 4.2 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.4(c)(ii) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

     (iii) Funding of Automatic Borrowings by Lenders. Each Primary Currency
Lender or Multi-Currency Lender, as the case may be, shall upon any notice
pursuant to Section 2.4(c)(ii) make funds available to the Administrative Agent
for the account of the applicable L/C Issuer, in the applicable currency, at the
Administrative Agent’s Office for the applicable currency in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent, whereupon
each Primary Currency Lender or Multi-Currency Lender, as the case may be, that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
or Eurocurrency Rate Committed Loan, as the case may be, to the applicable
Requesting Borrower in such amount. The Administrative

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Agent shall remit the funds so received to the applicable L/C Issuer in the
applicable currency.

     (d) Lender Participations.

     (i) Purchase of Participations by Lenders. Immediately upon the issuance of
each Letter of Credit, each Primary Currency Lender or Multi-Currency Lender, as
the case may be, shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit issued under the applicable Facility in an amount equal to the
product of such Primary Currency Lender’s Applicable Percentage of the Primary
Currency Facility or such Multi-Currency Lender’s Applicable Percentage of the
Multi-Currency Facility, as the case may be, times the amount of such Letter of
Credit.

     (ii) Benefits and Immunities of L/C Issuers. Each L/C Issuer shall act on
behalf of the Lenders under the applicable Facility with respect to any Letters
of Credit issued by it under such Facility and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 8 with respect to any acts
taken or omissions suffered by the L/C Issuers in connection with Letters of
Credit issued by them or proposed to be issued by them and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 8 included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

     (e) Funding of Participations by Lenders.

     (i) With respect to any Unreimbursed Amount that is not fully refinanced
pursuant to Section 2.4(c)(iii) by a Committed Borrowing of Base Rate Loans or
Eurocurrency Rate Committed Loans, as the case may be, because the conditions
set forth in Section 4.2 cannot be satisfied or for any other reason, the
applicable Requesting Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Primary Currency Lender’s or Multi-Currency Lender’s, as the
case may be, payment to the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.4(c)(iii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.4.

     (ii) Until each Primary Currency Lender or Multi-Currency Lender, as the
case may be, funds its Committed Loan or L/C Advance pursuant to
Section 2.4(c)(iii) or 2.4(e)(i) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

     (iii) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuers, Borrowers, any Subsidiary or any
other Person for any reason

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to Section 2.4(c)(iii) is subject to the conditions set forth in
Section 4.2 (other than delivery by the applicable Requesting Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of ACS and the applicable Requesting Borrower to
reimburse the L/C Issuers for the amount of any payment made by the L/C Issuers
under any Letter of Credit, together with interest as provided herein.

     (iv) If any Primary Currency Lender or Multi-Currency Lender, as the case
may be, fails to make available to the Administrative Agent for the account of
any L/C Issuer any amount required to be paid by such Lender pursuant to the
provisions of Section 2.4(c) or (e) by the time specified in
Section 2.4(c)(iii), the applicable L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iv)
shall be conclusive absent manifest error.

     (f) Repayment of Participations.

     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender under the applicable Facility such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.4(e), if the Administrative Agent receives for the account of an L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from any Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage under the
applicable Facility thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in Dollars and in the same funds as those received by the
Administrative Agent.

     (ii) If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.4(c) is required to be returned under any of
the circumstances described in Section 9.5 (including pursuant to any settlement
entered into by any L/C Issuer in its discretion), each Lender under the
applicable Facility shall pay to the Administrative Agent for the account of the
applicable L/C Issuer its Applicable Percentage under the applicable Facility
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

     (g) Obligations Absolute. The obligation of the Requesting Borrowers to
reimburse the L/C Issuers for each drawing under each Letter of Credit issued
for the account of such Requesting Borrower or its Subsidiaries (and in the case
of ACS, to reimburse the L/C Issuers for drawings under all Letters of Credit
issued for any Borrower or any Subsidiary) and to repay each L/C Borrowing for
Letters of Credit issued for the account of such Requesting Borrower or its

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Subsidiaries shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that Borrowers or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

     (iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Available Foreign Currency to Borrowers or any
Subsidiary thereof or in the relevant currency markets generally; or

     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrowers or any
Subsidiary thereof.

     Notwithstanding the foregoing or any other provision hereof to the
contrary, (i) ACS shall reimburse the L/C Issuers in an amount equal to all of
drawings under all Letters of Credit and the provisions of this clause (g) shall
apply to such reimbursement obligation and (ii) no Borrowing Subsidiary shall be
obligated to reimburse any L/C Issuer for any drawings under any Letter of
Credit issued at the request of ACS or any other Borrowing Subsidiary.

     (h) Role of L/C Issuers; Exculpation Provisions. Each Lender and each
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders under the
applicable Facility or the Required Lenders under the applicable Facility, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. ACS
(with respect to all Letters of Credit) and each Borrowing Subsidiary (with
respect to all Letters of Credit issued at the request of such Borrowing
Subsidiary) hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude any
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuers shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.4(g); provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

     (i) Summary Reports from L/C Issuers. No less than once each month, each
L/C Issuer shall give a summary report of the issued and outstanding Letters of
Credit issued by such L/C Issuer under each Facility to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, and the
Administrative Agent shall distribute such summary reports to the Lenders and
ACS promptly upon receipt thereof.

     (j) Cash Collateral.

     (i) Upon the request of the Administrative Agent, (A) if any L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Maturity Date,
any L/C Obligation for any reason remains outstanding, ACS, and as applicable,
each Borrowing Subsidiary (but only to the extent of L/C Obligations arising
under Letters of Credit issued for the account of such Borrowing Subsidiary or
its Subsidiaries) shall, in each case, immediately Cash Collateralize the then
Dollar Equivalent of the Outstanding Amount of all such L/C Obligations.

     (ii) The Administrative Agent may, on each Revaluation Date after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

     (iii) Sections 2.6 and 7.11(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.4 and
Section 7.11(c) (with respect to L/C Obligations), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuers and the Lenders, as collateral for the L/C Obligations of ACS
and each Borrowing Subsidiary (but only to the extent of L/C Obligations under
Letters of Credit issued for the account of such

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Borrowing Subsidiary or its Subsidiaries), cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. ACS
and each Borrowing Subsidiary (by executing an Additional Borrower Notice and
Assumption) hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing but, in the
case of Borrowing Subsidiaries, only to the extent of Letters of Credit issued
for the account of such Borrowing Subsidiary or its Subsidiaries. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at JPMorgan and all such accounts shall be in the exclusive dominion and control
of the Administrative Agent.

     (iv) If as of any Revaluation Date, the amount held as Cash Collateral
hereunder exceeds the then Dollar Equivalent of the Outstanding Amount of all
L/C Obligations, ACS may request that the Administrative Agent release such
excess Cash Collateral, and, if upon such request no Default then exists, the
Administrative Agent shall promptly release (and is hereby authorized by the
Lenders to so release) such excess Cash Collateral to ACS.

     (k) Applicability of ISP and UCP. Unless otherwise expressly agreed by any
L/C Issuer and the applicable Requesting Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

     (l) Letter of Credit Fees. Borrowers (subject to the proviso set forth
below) shall pay to the Administrative Agent for the account of each Primary
Currency Lender or Multi-Currency Lender, as the case may be, in accordance with
its Applicable Percentage, in Dollars, or, with respect to Letters of Credit
issued under the Primary Currency Facility in Euros, in Euros, or, with respect
to Letters of Credit issued under the Multi-Currency Facility in a Foreign
Currency, in such Foreign Currency, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit issued under the applicable Facility
equal to the Applicable Margin times the daily amount available to be drawn
under such Letter of Credit; provided that the liability of (i) each Borrowing
Subsidiary shall be limited solely to the Letter of Credit Fees related to
Letters of Credit issued to such Borrowing Subsidiary (or on such Borrowing
Subsidiary’s behalf) and (ii) ACS shall be for the Letter of Credit Fees related
to all Letters of Credit issued under the Agreement. Letter of Credit Fees shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
fifth Business Day after ACS receives a written invoice therefor from the
Administrative Agent after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists under Section 7.1, all Letter of Credit Fees shall accrue at the
Default Rate.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (m) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Borrowers (subject to the proviso set forth below) shall pay directly to
the L/C Issuers for their own account, in Dollars, or, with respect to Letters
of Credit issued under the Primary Currency Facility in Euros, in Euros, or,
with respect to Letters of Credit issued under the Multi-Currency Facility in a
Foreign Currency, in such Foreign Currency, a fronting fee with respect to each
Letter of Credit issued by such L/C Issuer, at the rate per annum equal to
(i) 0.100% per annum times of the daily amount available to be drawn under such
Letter of Credit or (ii) such other amount or rate that Borrowers and such L/C
Issuer shall agree on a quarterly basis in arrears, and due and payable on the
fifth Business Day after ACS receives a written invoice therefor from the
applicable L/C Issuer after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date and thereafter on demand; provided that the
liability of (i) each Borrowing Subsidiary shall be limited solely to the
fronting fees related to Letters of Credit issued at the request of such
Borrowing Subsidiary and (ii) ACS shall be for the fronting fees related to all
Letters of Credit issued under the Agreement. In addition, each Borrower
(subject to the proviso set forth below) shall pay directly to the L/C Issuers
for their own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuers relating to letters of credit as from time to time in effect;
provided that the liability of (i) each Borrowing Subsidiary shall be limited
solely to the fronting fees related to Letters of Credit issued at the request
of such Borrowing Subsidiary and (ii) ACS shall be for the fronting fees related
to all Letters of Credit issued under the Agreement. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

     (n) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

     (o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Requesting Borrower,
ACS and each applicable Borrowing Subsidiary shall be obligated to reimburse the
applicable L/C Issuer for any and all drawings under such Letter of Credit as if
such Letter of Credit were issued directly for the account of such Requesting
Borrower. Each Requesting Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of their respective Subsidiaries inures to the
benefit of such Requesting Borrower, and that such Requesting Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries;
provided that each Borrowing Subsidiary shall only be liable for Letters of
Credit requested by it for itself or its Subsidiaries.

2.5 Swing Line Loans.

     (a) The Swing Line. Subject to the terms and conditions set forth herein,
(i) each Swing Line Lender severally agrees, in reliance upon the agreements of
the other Primary Currency Lenders set forth in this Section 2.5 to make loans
in Dollars (each such loan, a “Dollar Swing Line Loan”) and (ii) JPMorgan, it
its capacity as a Swing Line Lender, agrees, in reliance upon the agreements of
the other Primary Currency Lenders set forth in this Section 2.5 to make loans
in Euros (together with the Dollar Swing Line Loans, the “Swing Line Loans”), in
each case to any Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount for all Borrowers not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Applicable Percentage
of the Outstanding Amount of Primary Currency Committed Loans and Primary
Currency L/C Obligations of the applicable Primary Currency Lender acting as a

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Swing Line Lender, may exceed the amount of such Primary Currency Lender’s
Primary Currency Commitment; provided, however, that after giving effect to any
Swing Line Loan, (A) the Total Outstandings shall not exceed the Aggregate
Commitments, (B) the Primary Currency Total Outstandings shall not exceed the
Primary Currency Commitments, and (C) the aggregate Outstanding Amount of the
Primary Currency Committed Loans of any Primary Currency Lender (other than the
applicable Swing Line Lender), plus such Primary Currency Lender’s Applicable
Percentage of the Outstanding Amount of all Primary Currency L/C Obligations,
plus such Primary Currency Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Primary Currency Lender’s
Primary Currency Commitment, and provided, further, that no Borrower shall use
any proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.5, prepay under
Section 2.7, and reborrow under this Section 2.5. Each Swing Line Loan
denominated in Dollars shall bear interest as set forth in Section 2.10.
Immediately upon the making of a Swing Line Loan, each Primary Currency Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Primary Currency
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to a Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than (i) for
Swing Line Loans denominated in Dollars, 3:00 p.m. and (ii) for Swing Line Loans
denominated in Euros, 12:00 p.m., London, England time, in each case, on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, (ii) the requested borrowing date, which shall
be a Business Day, (iii) whether such Swing Line Loan is to be denominated in
Dollars or Euros, and (iv) the Borrower requesting such Swing Line Loan. Each
such telephonic notice must be confirmed promptly by delivery to the applicable
Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
requesting Borrower. Promptly after receipt by the applicable Swing Line Lender
of any telephonic Swing Line Loan Notice, such Swing Line Lender will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the applicable Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 3:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing such Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.5(a), or (B) that one or more of the applicable
conditions specified in Section 4 is not then satisfied, then, subject to the
terms and conditions hereof, such Swing Line Lender will, not later than 3:30
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Administrative Agent, and the
Administrative Agent will make the amount so received available to the
requesting Borrower by not later than 4:00 p.m. on such date received.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (c) Refinancing of Swing Line Loans.

     (i) Each Swing Line Lender with Swing Line Loans outstanding at any time in
its sole and absolute discretion may request, on behalf of the applicable
Borrowers (each of which hereby irrevocably authorizes each Swing Line Lender to
so request on its behalf), that each Primary Currency Lender make (A) for Swing
Line Loans denominated in Dollars, a Base Rate Committed Loan and (B) for Swing
Line Loans denominated in Euros, a Eurocurrency Rate Committed Loan in an amount
equal to such Primary Currency Lender’s Applicable Percentage of the amount of
the applicable Type of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.3, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans or Eurocurrency Rate Committed Loans, as
the case may be, but subject to the unutilized portion of the Primary Currency
Commitments and the conditions set forth in Section 4.2. The applicable Swing
Line Lender shall furnish ACS and all other Borrowers of Swing Line Loans with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Primary Currency Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the applicable Swing Line Lender at the Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Committed
Loan Notice (which shall be at least one Business Day after delivery thereof for
Base Rate Committed Loans and at least three Business Days after delivery
thereof for Eurocurrency Rate Committed Loans), whereupon, subject to Section
2.5(c)(ii), each Primary Currency Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan or Eurocurrency Rate Committed
Loan, as the case may be, to the requesting Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.

     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.5(c)(i), the request for Base
Rate Committed Loans or Eurocurrency Rate Committed Loans, as the case may be,
submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each of the Primary
Currency Lenders fund its risk participation in the relevant Swing Line Loan and
each Primary Currency Lender’s payment to the Administrative Agent for the
account of such Swing Line Lender pursuant to Section 2.5(c)(i) shall be deemed
payment in respect of such participation.

     (iii) If any Primary Currency Lender fails to make available to the
Administrative Agent for the account of the applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.5(c) by the time specified in Section 2.5(c)(i), such Swing
Line Lender shall be entitled to recover from such Primary Currency Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the applicable Swing Line Lender submitted to any Primary
Currency Lender (through the Administrative Agent)

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

     (iv) Each Primary Currency Lender’s obligation to make Committed Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Primary Currency Lender may have against any Swing Line
Lender, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Primary Currency Lender’s obligation to make Committed Loans pursuant
to this Section 2.5(c) is subject to the conditions set forth in Section 4.2. No
such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.

     (d) Repayment of Participations.

     (i) At any time after any Primary Currency Lender has purchased and funded
a risk participation in a Swing Line Loan, if the applicable Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Primary Currency Lender its Applicable Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Primary Currency Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.

     (ii) If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 9.5
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Primary Currency Lender shall pay to such Swing Line
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the applicable
Swing Line Lender. The obligations of the Primary Currency Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

     (e) Interest for Account of Swing Line Lenders. Each Swing Line Lender
shall be responsible for invoicing ACS and the applicable Borrower for interest
on the Swing Line Loans made by such Swing Line Lender. Until each Primary
Currency Lender funds its Base Rate Committed Loan or Eurocurrency Rate
Committed Loan, as the case may be, or risk participation pursuant to this
Section 2.5 to refinance such Primary Currency Lender’s Applicable Percentage of
any Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the applicable Swing Line Lender.

2.6 Competitive Loans and Competitive Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, from
time to time prior to the Maturity Date and the termination of the Aggregate
Commitments any Borrower may request Competitive Bids and such Borrowers may
(but shall not have any obligation to) accept

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Competitive Bids and borrow Competitive Loans or obtain Competitive Letters of
Credit for the account of ACS, any other Borrower, or their Subsidiaries;
provided that no Competitive Loan or Competitive Letter of Credit may be
requested that (after giving effect to the Facility designation as provided in
Section 2.6(b)(ix)) would result in (i) the Total Outstandings exceeding the
Aggregate Commitments, (ii) the Primary Currency Total Outstandings exceeding
the Primary Currency Commitments, and (iii) the Multi-Currency Total
Outstandings exceeding the Multi-Currency Commitments.

     (b) Requesting Competitive Bids. To request Competitive Bids, the
requesting Borrower shall hand deliver or telecopy to the Administrative Agent a
duly completed Competitive Bid Request in the form of Exhibit C-1 hereto, to be
received by the Administrative Agent, (i) in the case of a Competitive Loan to
be denominated in Dollars and any Competitive Letter of Credit to be denominated
in Dollars, not later than 1:00 p.m. four Business Days before the proposed date
of such Competitive Loan or the issuance of such Competitive Letter of Credit
and (ii) in the case of a Competitive Loan to be denominated in Foreign Currency
or any Competitive Letter of Credit to be denominated in Foreign Currency, not
later than 12:00 p.m. London, England time, each four Business Days before the
proposed date of such Competitive Loan or the issuance of such Competitive
Letter of Credit. A Competitive Bid Request that does not conform substantially
to Exhibit C-1 may be rejected in the Administrative Agent’s sole discretion,
and the Administrative Agent shall promptly notify ACS and the requesting
Borrower of such rejection by telecopy. Each Competitive Bid Request shall
specify the following information in compliance with Section 2.3:

     (i) whether the requested Competitive Bid is for a Competitive Loan or a
Competitive Letter of Credit;

     (ii) the amount of the requested Competitive Loan (which shall be a minimum
of $10,000,000 and an integral multiple of $1,000,000) or the stated amount of
the requested Competitive Letter of Credit;

     (iii) the currency of the requested Competitive Loan or Competitive Letter
of Credit (which can be Dollars or a Foreign Currency);

     (iv) the date of such Competitive Loan or the issuance of such Competitive
Letter of Credit, which shall be a Business Day;

     (v) if the request is for a Competitive Loan, whether such Competitive Loan
is to be a Eurocurrency Rate Competitive Loan or a Fixed Rate Loan and the
proposed maturity date and repayment terms of such Competitive Loan;

     (vi) if the request is for a Eurocurrency Rate Competitive Loan, the
Interest Period to be applicable to such Eurocurrency Rate Competitive Loan;

     (vii) if the request is for the issuance of a Competitive Letter of Credit,
(A) the proposed issuance date of the requested Competitive Letter of Credit
(which shall be a Business Day); (B) the expiry date thereof; (C) the name and
address of the beneficiary thereof; (D) the documents to be presented by such
beneficiary in case of any drawing thereunder; (E) the account party thereunder,
which must be the Requesting Borrower or a Subsidiary thereof; and (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder;

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (viii) if the request is for a Competitive Loan, the location and number of
the account of the requesting Borrower to which funds are to be disbursed;

     (ix) the Facility under which the Competitive Loan or Competitive Letter of
Credit is to be deemed as usage for purposes of the availability under such
Facility; and

     (x) the applicable Borrower.

If no election as to the currency of a Competitive Loan or Competitive Letter of
Credit is specified in any Competitive Bid Request, then the applicable Borrower
shall be deemed to have requested a Competitive Loan or Competitive Letter of
Credit, as applicable, in Dollars. If the requesting Borrower fails to indicate
the Facility as set forth in clause (ix) above, the Competitive Loan or
Competitive Letter of Credit, as applicable, shall be deemed usage under the
Primary Currency Facility unless fully borrowed, in which case usage shall be
allocable to the Multi-Currency Facility. Promptly following receipt of a
Competitive Bid Request in accordance with this Section 2.6(b), the
Administrative Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

     (c) Submitting Competitive Bids. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to such Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent by telecopy, in the form of Exhibit C-2 hereto, in the
case of a Competitive Loan to be denominated in Dollars and any Competitive
Letter of Credit to be denominated in Dollars, not later than 9:30 a.m., and in
the case of a Competitive Loan to be denominated in Foreign Currency and any
Competitive Letter of Credit to be denominated in Foreign Currency, not later
than 9:30 a.m. London, England time, three Business Days before the proposed
date of such Competitive Loan or the issuance of such Competitive Letter of
Credit. Competitive Bids that do not conform substantially to the format of
Exhibit C-2 may be rejected by the Administrative Agent, and the Administrative
Agent shall notify the applicable Lender as promptly as practicable. Each
Competitive Bid shall specify (i) if applicable, the principal amount or portion
thereof of the Competitive Loan or Loans that the Lender is willing to make
(which, in the case of a Competitive Borrowing denominated in Dollars, shall be
a minimum of $5,000,000 and an integral multiple of $1,000,000 and, in the case
of a Competitive Borrowing denominated in an Foreign Currency, shall be a
minimum principal amount the Dollar Equivalent of which is equal to $5,000,000,
and which may equal the entire principal amount of the Competitive Loan request
by such Borrower), (ii) for Competitive Loans or any relevant portion thereof,
(x) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Competitive Loan or Loans or portion thereof (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places),
(y) for Eurocurrency Rate Competitive Loans or any relevant portion thereof, the
Interest Period applicable to each such Eurocurrency Rate Competitive Loan or
portion thereof and the last day thereof, and (z) the maturity date and
repayment terms applicable to such Competitive Loan or portion thereof, and
(iii) for Competitive Letters of Credit, (y) the fronting fees or other fees
which the Lender is prepared to charge for issuing such Competitive Letter of
Credit and (z) the applicable terms of such Competitive Letter of Credit
(including, without limitation, the expiry date thereof).

     (d) Notice to Borrower of Competitive Bids. The Administrative Agent shall
promptly notify such Borrower by telecopy of (i) for Competitive Loans or
portion thereof, the Competitive Bid Rate, the principal amount specified in
each Competitive Bid, the maturity date and repayment terms applicable to such
Competitive Loan or portion thereof, and the identity of the Lender that shall
have made such Competitive Bid and (ii) for Competitive Letters of Credit, the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



fronting fees or other fees specified in each Competitive Bid, the applicable
terms of such Competitive Letters of Credit, and the identity of the Lender that
shall have made such Competitive Bid.

     (e) Acceptance of Competitive Bids. Subject only to the provisions of this
clause (e), such Borrower may accept or reject any Competitive Bid or any
portion thereof. Such Borrower shall notify the Administrative Agent by
telephone, confirmed by telecopy in the form of a Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject each
Competitive Bid or any portion thereof, in the case of a Competitive Loan, and
any Competitive Letter of Credit denominated in Dollars, not later than 2:00
p.m., and in the case of a Competitive Loan and any Competitive Letter of Credit
denominated in Foreign Currency, not later than 2:00 p.m. London, England time,
three Business Days before the date of the proposed Competitive Loan or the
issuance of such Competitive Letter of Credit; provided that (i) the failure of
such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid or any portion thereof, (ii) the aggregate amount of the
Competitive Bids or any portion thereof accepted by such Borrower shall not
exceed the aggregate amount of the requested Competitive Loan or Competitive
Letter of Credit, as applicable, specified in the related Competitive Bid
Request, and (iii) no Competitive Bid or any portion thereof shall be accepted
for a Competitive Loan or Competitive Letter of Credit unless such Competitive
Loan or Competitive Letter of Credit, as applicable, is, in the case of a
Competitive Loan or Competitive Letter of Credit denominated in Dollars, in a
minimum principal amount of $5,000,000 and an integral multiple of $1,000,000
and, in the case of a Competitive Loan or Competitive Letter of Credit
denominated in a Foreign Currency, in a minimum principal amount the Dollar
Equivalent of which is $5,000,000. A notice given by such Borrower pursuant to
this clause (e) shall be irrevocable.

     (f) Notification of Bid Acceptance; Binding Effect. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and, if applicable,
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan or issue a Competitive Letter of Credit, as applicable, in
respect of which its Competitive Bid or portion thereof has been accepted.

     (g) Submission of Bid by Administrative Agent. If the Administrative Agent
shall elect to submit a Competitive Bid in its capacity as a Lender, it shall
submit such Competitive Bid or any portion thereof directly to ACS and the
requesting Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to clause (c) of this Section 2.6.

     (h) Notice Procedures for Competitive Loans/Competitive Letters of Credit.
All notices required by this Section 2.6 shall be given in accordance with
Section 9.2.

     (i) Notice of Eurocurrency Rate. If any Competitive Loan is to consist of
Eurocurrency Rate Competitive Loans, the Administrative Agent shall determine
the Eurocurrency Rate for the relevant Interest Period, and promptly after
making such determination, shall notify the Borrower and the Lenders that will
be participating in such Competitive Loan of such Eurocurrency Rate.

     (j) Funding of Competitive Loans/Issuance of Competitive Letters of Credit.
Each Lender that has received notice pursuant to Section 2.6(f) that all or a
portion of its Competitive Bid has been accepted by the Borrower shall, as
applicable (i) make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Agent’s Office or (ii) subject to Section 2.6(k), issue the Competitive Letter
of Credit as directed by the applicable Borrower, not later than 2:00 p.m. on
the date of the requested Competitive Loan Borrowing or Competitive Letter of
Credit, as applicable. Other than the specific terms of the Competitive Bid with
respect to the Competitive Bid Rate, the repayment terms, and the maturity date,
each Competitive Loan will be on the same terms and conditions as all other
Loans. With respect to Competitive Loans, upon satisfaction of the applicable
conditions set forth in Section 4.2 (except to the extent expressly waived by
the applicable Lender), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent. Additionally, the applicable Borrower shall furnish to the
applicable Competitive Letter of Credit Issuer such other documents and
information pertaining to such requested Letter of Credit issuance, including
any Competitive Issuer Documents, as such Competitive Letter of Credit Issuer
may reasonably request.

     (k) Competitive Letters of Credit.

     (i) Special Limitations on Issuance. Notwithstanding the acceptance of such
Lender’s Competitive Bid with respect to the issuance of a Competitive Letter of
Credit, no Lender shall be under any obligation to issue any Competitive Letter
of Credit if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Lender from
issuing such Competitive Letter of Credit, or any Law applicable to such Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Lender shall prohibit, or
request that such Lender refrain from, the issuance of letters of credit
generally or such Competitive Letter of Credit in particular.

     (ii) Amendments. No Competitive Letter of Credit Issuer shall be under any
obligation to amend any Competitive Letter of Credit if the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

     (iii) Reimbursement for Drawings by Borrowers. Upon receipt from the
beneficiary of any Competitive Letter of Credit of any notice of a drawing under
such Competitive Letter of Credit, the applicable Competitive Letter of Credit
Issuer shall notify the applicable Requesting Borrower and the Administrative
Agent thereof. The applicable Requesting Borrower shall reimburse the applicable
Competitive Letter of Credit Issuer in the currency in which such Competitive
Letter of Credit was issued. Not later than 11:00 a.m. on the date of any
payment by the applicable Competitive Letter of Credit Issuer under a
Competitive Letter of Credit to be reimbursed (“Honor Date”), the Requesting
Borrower shall reimburse such Competitive Letter of Credit Issuer directly in an
amount equal to the amount of such drawing and in the applicable currency. If
ACS or the applicable Requesting Borrower (if different from ACS) fails to so
reimburse the applicable Competitive Letter of Credit Issuer by such time, such
Competitive Letter of Credit Issuer shall promptly notify the Administrative
Agent thereof and of the amount of the unreimbursed drawing (the “Competitive LC
Unreimbursed Amount”). Any notice given by the applicable Competitive Letter of
Credit Issuer or the Administrative Agent pursuant to this Section 2.6(k)(iii)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice. Such Competitive LC Unreimbursed Amount shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (iv) Obligations Absolute. The obligation of the Requesting Borrowers to
reimburse the applicable Competitive Letter of Credit Issuers for each drawing
under each Competitive Letter of Credit issued for the account of such
Requesting Borrower or its Subsidiaries (and in the case of ACS, to reimburse
the Competitive Letter of Credit Issuers for drawings under all Competitive
Letters of Credit issued for any Borrower or any Subsidiary) shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(A) any lack of validity or enforceability of such Competitive Letter of Credit,
this Agreement, or any other Loan Document; (B) the existence of any claim,
counterclaim, setoff, defense or other right that Borrowers or any Subsidiary
thereof may have at any time against any beneficiary or any transferee of such
Competitive Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Competitive Letter of Credit Issuers or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Competitive Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (C) any draft,
demand, certificate or other document presented under such Competitive Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Competitive Letter of Credit; (D) any payment by the
applicable Competitive Letter of Credit Issuer under such Competitive Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Competitive Letter of Credit; or any payment made
by any Competitive Letter of Credit Issuer under such Competitive Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Competitive Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (E) any adverse
change in the relevant exchange rates or in the availability of the relevant
Foreign Currency to Borrowers or any Subsidiary thereof or in the relevant
currency markets generally; or (F) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrowers or any Subsidiary thereof; provided that no Borrowing
Subsidiary shall be obligated to reimburse any Competitive Letter of Credit
Issuer for any drawings under any Competitive Letter of Credit issued at the
request of any other Borrowing Subsidiary.

     (v) Examination of Copies of Issued Competitive Letters of Credit by
Requesting Borrower. The applicable Requesting Borrower shall promptly examine a
copy of each Competitive Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with such
Requesting Borrower’s instructions or other irregularity, such Requesting
Borrower will immediately notify the applicable Competitive Letter of Credit
Issuer. ACS and the applicable Requesting Borrower shall be conclusively deemed
to have waived any such claim against the applicable Competitive Letter of
Credit Issuer and its correspondents unless such notice is given as aforesaid.

     (vi) Role of Competitive Letter of Credit Issuers; Exculpation Provisions.
Each Borrower agrees that, in paying any drawing under a Competitive Letter of
Credit, no Competitive Letter of Credit Issuer shall have any responsibility to
obtain any

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



document (other than any sight draft, certificates and documents expressly
required by the Competitive Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. ACS (with respect to all Competitive
Letters of Credit) and each Borrowing Subsidiary (solely with respect to all
Competitive Letters of Credit issued at the request of such Borrowing
Subsidiary) hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Competitive Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude any Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Competitive Letter of Credit Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Competitive Letter of Credit Issuers shall be liable or responsible for any of
the matters described in clauses (A) through (E) of Section 2.6(k)(iv);
provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against a Competitive Letter of
Credit Issuer, and a Competitive Letter of Credit Issuer may be liable to a
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such Competitive Letter of Credit Issuer’s
willful misconduct or gross negligence or such Competitive Letter of Credit
Issuer’s willful failure to pay under any Competitive Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Competitive Letter of
Credit. In furtherance and not in limitation of the foregoing, the Competitive
Letter of Credit Issuers may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Competitive Letter of Credit
Issuer shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Competitive
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

     (vii) Cash Collateral. Upon the request of the Administrative Agent, if, as
of the Maturity Date, any Competitive Letter of Obligation for any reason
remains outstanding, ACS, and, as applicable, each Borrowing Subsidiary (but
only to the extent of Competitive Letters of Credit issued for the account of
such Borrowing Subsidiary or its Subsidiaries) shall, in each case, immediately
Cash Collateralize the then dollar Equivalent of the Outstanding Amount of all
such Competitive Letter of Credit Obligations. For purposes of this
Section 2.6(k) and Section 7.11(c) (with respect to Competitive Letter of Credit
Obligations), “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Competitive Letter of Credit
Issuers, as collateral for the Competitive Letter of Credit Obligations of ACS
and each Borrowing Subsidiary (but only to the extent of Competitive Letters of
Credit issued for the account of such Borrowing Subsidiary or its Subsidiaries),
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Competitive Letter of Credit
Issuers (which documents are hereby consented to by the Lenders). ACS and each
other Borrower (by executing an Additional Borrower Notice and Assumption)
hereby grants to the Administrative Agent, for the benefit of the Competitive
Letter of Credit Issuers, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing, (but in the case of
Borrowing Subsidiaries, only to the extent of Competitive Letters of Credit
issued for the account of such Borrowing Subsidiary or its Subsidiaries). Cash
Collateral

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



shall be maintained in blocked, non-interest bearing deposit accounts at
JPMorgan and all such accounts shall be in the exclusive dominion and control of
the Administrative Agent. If as of any Revaluation Date, the amount held as Cash
Collateral under this Section 2.6(k)(vii) exceeds the then Dollar Equivalent of
the Outstanding Amount of all Competitive Letter of Credit Obligations, ACS may
request that the Administrative Agent release such excess Cash Collateral, and,
if upon such request no Default then exists, the Administrative Agent shall
promptly release (and is hereby authorized by the Competitive Lenders to so
release) such excess Cash Collateral to ACS.

     (viii) Applicability of ISP and UCP. Unless otherwise expressly agreed by
any Competitive Letter of Credit Issuer and the applicable Requesting Borrower
when a Competitive Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Competitive Letter of Credit Issuer Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Competitive Letter of Credit Issuer
Letter of Credit.

     (ix) Fees for Competitive Letters of Credit. Each Borrower (subject to the
proviso set forth below) shall pay directly to the Competitive Letter of Credit
Issuers for their own account, in Dollars or such other currency agreed to by
such Competitive Letter of Credit Issuer, a fronting fee with respect to each
Competitive Letter of Credit issued by such Competitive Letter of Credit Issuer,
at the amount or rate per annum that such Borrower and such Competitive Letter
of Credit Issuer shall agree, and payable on such dates and on such terms as
such Borrower and such Competitive Letter of Credit Issuer; provided that the
liability of (i) each Borrowing Subsidiary shall be limited solely to the fees
related to Competitive Letters of Credit issued to such Borrowing Subsidiary (or
on such Borrowing Subsidiary’s behalf) and (ii) ACS shall be for the fees
related to all Competitive Letters of Credit issued under the Agreement. In
addition, each Borrower shall pay directly to the Competitive Letter of Credit
Issuers with respect to any Competitive Letter of Credit issued for the account
of such Borrower for their own account, in Dollars or such other currency agreed
to by such Competitive Letter of Credit Issuer, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Competitive Letter of Credit Issuers relating to letters of
credit as from time to time in effect provided that the liability of (i) each
Borrowing Subsidiary shall be limited solely to the fees related to Competitive
Letters of Credit issued to such Borrowing Subsidiary (or on such Borrowing
Subsidiary’s behalf) and (ii) ACS shall be for the fees related to all
Competitive Letters of Credit issued under the Agreement. Such customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

     (x) Competitive Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Competitive Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of a
Requesting Borrower, ACS and the applicable Borrowing Subsidiary shall be
obligated to reimburse the applicable Competitive Letter of Credit Issuer for
any and all drawings under such Competitive Letter of Credit. Each Requesting
Borrower hereby acknowledges that the issuance of Competitive Letters of Credit
for the account of their respective Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries. Notwithstanding anything to the contrary

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



contained in this clause (x) each Borrowing Subsidiary shall only be liable for
Competitive Letters of Credit requested by it for itself or its Subsidiaries.

     (xi) Conflict with Competitive Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Competitive Issuer
Document, the terms hereof shall control.

     (l) Auction Fee. Each Competitive Bid Request submitted by any Borrower to
the Administrative Agent shall be accompanied by an auction fee (payable solely
to the Administrative Agent for its own account) in an amount equal to $3,000
for each Competitive Loan or Competitive Letter of Credit requested in such
Competitive Bid Request.

2.7 Prepayments.

     (a) Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 12:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Committed
Loans denominated in Dollars, (B) four Business Days prior to any date of
prepayment of Eurocurrency Rate Committed Loans denominated in Available Foreign
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans; and
(ii) any prepayment shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof or the Dollar Equivalent thereof, if
applicable. Each such notice shall specify (i) the date and amount of such
prepayment; (ii) the Type(s) of Committed Loans to be prepaid; (iii) the
Facility being prepaid; (iv) the Borrower or Borrowers to which such prepayment
applies; and, (v) if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If any notice fails to indicate the
Borrower or Borrowers to which such prepayment applies, such prepayment will be
applied to the obligations of ACS. If such notice is given, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Committed Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.5. Each such prepayment shall be applied to the Committed Loans of the
Lenders under the applicable Facility in accordance with their respective
Applicable Percentages for such Facility.

     (b) Except as otherwise agreed by the applicable Borrower and applicable
Competitive Lender, no Competitive Loan may be prepaid without the prior consent
of the Competitive Lender making such Competitive Loan.

     (c) Borrowers may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall calculate the Dollar Equivalent of the
Total Outstandings as of the last Business Day of each calendar quarter and
shall provide ACS with written notice of such calculation. If such calculation
reflects that, as of the most recent Revaluation Date, (i) the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect; (ii) the Primary Currency Total Outstandings
(together with all Competitive Loans and Competitive Letters of Credit
attributable to such Facility) at such time exceed an amount equal to 105% of
the Primary Currency Commitments then in effect; or (iii) the Multi-Currency
Total Outstandings (together with all Competitive Loans and Competitive Letters
of Credit attributable to such Facility) at such time exceeds an amount equal to
105% of the Multi-Currency Commitments then in effect (in each case, the
“Excess”), then, within five Business Days after receipt of such notice, the
Borrowers shall prepay Loans such that after giving effect to such Loan
prepayments no Excess exists under the Facilities or under either the
Multi-Currency Facility or the Primary Currency Facility; provided that, if, on
such payment date, after making any prepayments required, an Excess still exists
under the Facilities or any Facility (as the case may be), or if no Loans are
outstanding under the Facilities or any Facility (as the case may be), then
Borrowers shall provide to the Administrative Agent, for the benefit of Lenders,
Cash Collateral in Dollars in an amount at least equal to 105% of such Excess
under the applicable Facility or Facilities, which Cash Collateral shall be
allocated to secure Letters of Credit or Competitive Letters of Credit issued
for the account ACS, unless other Letters of Credit or Competitive Letters of
Credit are designated by Borrowers by written notice to the Administrative
Agent. The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided by the Borrowers in order to protect against the results of further
exchange rate fluctuations; provided, however, that no Borrowing Subsidiary
shall be required to provide Cash Collateral in respect of any Letter of Credit
issued for the benefit of any other Borrowing Subsidiary. If, as of any
Revaluation Date, the value of the Cash Collateral exceeds the amount of the
Excess, ACS may request that the Administrative Agent release the amount of Cash
Collateral which exceeds such Excess, and, if upon such request no Default then
exists, the Administrative Agent shall promptly release (and is hereby
authorized by the Lenders to so release) such Cash Collateral to ACS.

2.8 Termination or Reduction of Commitments. Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 12:00 p.m. five
Business Days prior to the date of termination or reduction and shall indicate
the Facility being terminated or reduced (and if no such Facility is indicated,
such termination or reduction shall be deemed to apply to the Primary Currency
Facility until terminated in full), (ii) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) Borrowers shall not terminate or reduce the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess, and (v) any such notice
delivered by a Borrower other than ACS shall be with the consent of ACS. The
Administrative Agent will promptly notify the Primary Currency Lenders or
Multi-Currency Lenders, as the case may be, of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Primary Currency Commitment or
Multi-Currency Commitment, as applicable, of each Primary Currency Lender or
Multi-Currency Lender, as the case may be, according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



2.9 Repayment of Loans.

     (a) Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date. Notwithstanding the foregoing, ACS shall be liable for the entire
Obligations and shall repay the Obligations on the Maturity Date and, with
respect to Committed Loans made to a Borrower (other than ACS), the liability of
ACS and such Borrower shall be joint and several. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, no Borrowing
Subsidiary shall be liable for the payment or performance of the Obligations of
any other Borrower.

     (b) The applicable Borrower shall repay to the applicable Competitive
Lender each Competitive Loan on the date or dates set forth in the applicable
Competitive Bids.

     (c) The applicable Borrower shall repay each Swing Line Loan on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

2.10 Interest.

     (a) Subject to the provisions of clause (b) below, (i) each Eurocurrency
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin; (iii) each Eurocurrency Rate Competitive Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus (or minus) the Competitive Loan Margin, (iv) each Fixed Rate Loan
shall bear interest on the outstanding principal amount thereof at the Fixed
Rate, (v) each Swing Line Loan denominated in Dollars shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate minus 0.500%, and (vi) each Swing Line
Loan denominated in Euros shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the applicable Swing Line Lender’s cost of funds, as determined
by such Swing Line Lender in good faith, (B) the Applicable Margin for
Eurocurrency Rate Loans, and (C) 1.50%.

     (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

     (b) Interest on each Committed Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest on each Competitive Loan shall be due and payable in
arrears on each date set forth in the respective Competitive Bid. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

2.11 Fees. In addition to certain fees described in clauses (l) and (m) of
Section 2.4:

     (a) Facility Fee. Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Margin times the actual daily amount of
the Aggregate Commitments (or, if the Aggregate Commitments have terminated, on
the Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Committed Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Section 4 is not met, and shall be
due and payable quarterly in arrears on the fifth Business Day after ACS
receives a written notice therefor from the Administrative Agent in each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.

     (b) Utilization Fee. Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
utilization fee in Dollars of 0.125% per annum times the Total Outstandings on
each day that the Total Outstandings exceed 50% of the actual daily amount of
the Aggregate Commitments then in effect (or, if terminated, in effect
immediately prior to such termination). The utilization fee shall be due and
payable quarterly in arrears on fifth Business Day after ACS receives a written
notice therefor from the Administrative Agent in each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The utilization fee shall be calculated quarterly in
arrears. The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Section 4 is not met.

     (c) Other Fees.

     (i) ACS shall pay to the Arrangers and the Administrative Agent for their
own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

     (ii) Borrowers shall pay to the Lenders and the Competitive Lenders, as the
case may be, in Dollars or such other currency agreed by any such Competitive
Lender,

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



such fees, if any, as shall have been separately agreed upon in writing in the
amounts, upon such terms and at the times so specified.

2.12 Computation of Interest and Fees. All computations of interest for Base
Rate Loans and Fixed Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Committed Loans denominated in Available Foreign Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.14(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.13 Evidence of Indebtedness.

     (a) The Credit Extensions made by each Lender and Competitive Lender shall
be evidenced by one or more accounts or records maintained by such Lender and
Competitive Lender, as the case may be, and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender and Competitive Lender, as the case may be,
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders and Competitive Lenders, as the case may be, to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations in accordance with the terms hereof. In the event of any conflict
between the accounts and records maintained by any Lender or Competitive Lender,
as the case may be, and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

     (b) Any Lender or Competitive Lender may request that Loans made by it be
evidenced by a Note in addition to such accounts or records referred to in
clause (a). In such event, the Borrowers shall execute and deliver to such
Lender or Competitive Lender, as the case may be, a Note payable to the order of
such Lender or Competitive Lender.

     (c) In addition to the accounts and records referred to in clause (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Payments Generally; Administrative Agent’s Clawback.

     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Available Foreign Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Available Foreign Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Available Foreign Currency and in Same Day Funds not later than
the Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Available Foreign Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Available Foreign Currency payment amount. The Administrative Agent will
promptly distribute to each Primary Currency Lender or Multi-Currency Lender, as
the case may be, its Applicable Percentage (or other applicable share as
provided herein, including, without limitation, its CAM Percentage share) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Available Foreign
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

     (b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.3 and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

     (c) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



reliance upon such assumption, distribute to the Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate. A notice of the
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this clause (c) shall be conclusive, absent manifest error.

     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Section 2, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Section 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

     (e) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 9.4(c) are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 9.4(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 9.4(c).

     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.15 Sharing of Payments by Lenders. If any Lender Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, the Competitive
Letter of Credit Obligations held by it, the participations in L/C Obligations
or in Swing Line Loans held by it or (after giving effect to the assignments of
interests required under Section 7.13), the Competitive Bid Loans held by it and
or participations in Competitive Letters of Credit held by it, in any such case
resulting in such Lender Party’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
Party receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the relevant Loans, subparticipations in L/C Obligations, Swing Line Loans, and
Competitive Letter of Credit Obligations of the other Lender Parties, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lender Parties ratably in accordance with the
their respective pro rata shares of the relevant Loans or participations, as
provided herein, provided that:

     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section 2.15 shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender Party as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations, Competitive Letter of Credit
Obligations, or Swing Line Loans to any assignee or participant, other than to
ACS or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender Party acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender Party were a direct creditor of such Borrower in the
amount of such participation.

2.16 Additional Borrowers.

     (a) ACS may at any time, upon not less than 5 Business Days’ notice from
ACS to the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), include any Subsidiary of ACS (an
“Applicant Borrower”) as an additional Borrower to receive Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit G (an “Additional Borrower Notice and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the Facilities or submit a
Competitive Bid Request provided for herein the Administrative Agent and the
Lenders shall have received such documents and items, in form, content, and
scope reasonably satisfactory to Administrative Agent, set forth on Schedule
2.16 hereto. Within five (5) Business Days following receipt of all such
documents or items, the Administrative Agent shall either (i) notify ACS of the
need to correct, clarify, or supplement any of the items provided pursuant to
this clause (a) or (ii) send a notice in substantially the form of Exhibit H (an
“Additional Borrower Notice”) to ACS and the Lenders specifying that the
Applicant Borrower shall constitute a Borrower for purposes hereof in accordance
with the terms of the Additional Borrower Notice. If the Administrative Agent
has notified ACS of the need to correct, clarify, or supplement any of the items
provided pursuant to this clause (a), within 5 Business Days of the receipt by
the Administrative Agent of any requested corrections, clarifications or
supplements to the items previously delivered pursuant to this clause (a), the
Administrative Agent shall either (i) notify ACS that such Applicant Borrower
has been rejected as a Borrower hereunder or (ii) send an Additional Borrower
Notice to ACS and the Lenders specifying that the Applicant Borrower shall
constitute a Borrower for purposes hereof in accordance with the terms of the
Additional Borrower Notice. Upon the acceptance of any Applicant Borrower as a
Borrower hereunder, each of the Lenders agrees to permit such Borrower to
receive Loans and request Letters of Credit or Competitive Letters of Credit
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

     (b) Notwithstanding anything to the contrary contained herein or any other
Loan Document, the obligations of each Borrowing Subsidiary to repay its
Obligations shall be several and not joint. The failure of any Borrower to repay
any of its Obligations shall not relieve any other Borrower of its corresponding
obligation to repay the Obligation.

     (c) Each Subsidiary of ACS that becomes a “Borrower” pursuant to this
Section 2.16 hereby irrevocably appoints ACS as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by ACS, whether or
not any such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
ACS in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Borrower.

     (d) Upon the request of a Borrowing Subsidiary and so long as such
Borrowing Subsidiary has repaid in full all Obligations of such Borrowing
Subsidiary (other than contingent Obligations for which no demand has been
made), the Administrative Agent shall (and is hereby irrevocably authorized by
the Lender Parties to) execute a release of such Borrowing Subsidiary from its
obligations as a Borrower under the Loan Documents (other than such obligations
that expressly survive the termination of the Aggregate Commitments and
repayment of all other Obligations hereunder) substantially in the form of
Exhibit I; provided that the Administrative Agent shall not be required to
execute any document other than such release of such Borrowing Subsidiary in
substantially the form attached hereto as Exhibit I.

2.17 Increase in Commitments.

     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), ACS may from
time to time, request an increase in the Primary Currency Commitments by an
amount (for all such requests) not exceeding $300,000,000; provided that any
such request for an increase shall be in a minimum amount of $10,000,000. At the
time of sending such notice, ACS (in consultation with the Administrative Agent)
shall specify the time period within which each Primary Currency Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Primary Currency Lenders).

     (b) Lender Elections to Increase. Each Primary Currency Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Primary Currency Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any Primary Currency Lender not responding within such time period
shall be deemed to have declined to increase its Primary Currency Commitment.

     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify ACS and each Lender of the Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, each L/C
Issuer, and each Swing Line Lender, ACS may also invite additional Eligible
Assignees to become Primary Currency Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Administrative Agent and its counsel.

     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and ACS
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify ACS
and the Primary Currency Lenders of the final allocation of such increase and
the Increase Effective Date.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, ACS shall deliver to the Administrative Agent a certificate of
each Borrower dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible Officer of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such increase, and (ii) in the case of ACS, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Section 5 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (B) no Default
exists. The Borrowers shall prepay any Primary Currency Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.5) to the extent necessary to keep the
outstanding Primary Currency Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Primary Currency
Commitments under this Section.

     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 9.1 to the contrary.

SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the applicable
Borrower shall be required by applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent and each Lender Party, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of clause (a) above, each Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

     (c) Indemnification by the Borrowers. Each Borrower (subject to the proviso
set forth below) shall indemnify the Administrative Agent and each Lender Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent and such Lender Party, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the liability of (i) each Borrowing Subsidiary shall be limited solely to
the indemnification obligations related to Loans made to or Letters of Credit or
Competitive Letters of Credit issued to such Borrowing Subsidiary (or on such
Borrowing Subsidiary’s behalf) and (ii) ACS shall be for the indemnification
obligations related to all Loans made to or Letters of Credit or Competitive
Letters of Credit issued to all Borrowers. A certificate as to the amount of
such payment or liability delivered to a Borrower by

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



a Lender Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender Party, shall be
conclusive absent manifest error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to ACS (with a copy to the Administrative Agent and
the other applicable Borrowers), at the time or times prescribed by applicable
law or reasonably requested by any applicable Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender Party, if requested by
any applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements.

     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender Party under this Agreement (and from time
to time thereafter upon the request of any Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrowers to determine the withholding or deduction
required to be made.

     Without limiting the obligations of the Lender Parties set forth above
regarding delivery of certain forms and documents to establish each Lender
Party’s status for U.S. withholding tax

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



purposes, each Lender Party agrees promptly to deliver to the Administrative
Agent or Borrowers, as the Administrative Agent or Borrowers shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authorities under
the Laws of any other jurisdiction, duly executed and completed by such Lender
Party, as are required under such Laws to confirm such Lender Party’s
entitlement to any available exemption from, or reduction of, applicable
withholding taxes in respect of all payments to be made to such Lender Party
outside of the U.S. by the Borrowers pursuant to this Agreement or otherwise to
establish such Lender Party’s status for withholding tax purposes in such other
jurisdiction. Each Lender Party shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender
Party, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender Party. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender Party, as the
Administrative Agent or such Lender Party shall reasonably request, on or prior
to the Closing Date, and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender Party or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender Party of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
Party determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender Party, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent or such Lender Party, agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender Party in the
event the Administrative Agent or such Lender Party is required to repay such
refund to such Governmental Authority. This clause shall not be construed to
require the Administrative Agent or any Lender Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

3.2 Illegality. If any Lender or Competitive Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or Competitive Lender, or its applicable Lending
Office, to make, maintain or fund Eurocurrency Rate Loans (whether denominated
in Dollars or a Foreign Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender or Competitive Lender to
purchase or sell, or to take deposits of, Dollars or any Foreign Currency in the
applicable interbank market, then, on notice thereof by such Lender or
Competitive Lender to Borrowers through the Administrative Agent, any obligation
of such Lender or Competitive Lender to make or continue Eurocurrency Rate Loans
in the affected currency or currencies or, in the case of Eurocurrency Rate
Committed Loans in Dollars, to convert Base Rate Committed Loans to

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loans, shall be suspended until such Lender or Competitive
Lender notifies the Administrative Agent and Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
ACS and the applicable Borrower shall, upon demand from such Lender or
Competitive Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans and of such
Competitive Lender, to a Fixed Rate Loan at a rate comparable to the rate
immediately prior to such conversion, either on the last day of the Interest
Period therefor, if such Lender or Competitive Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender or Competitive Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, ACS and the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.3 Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Available Foreign Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Available Foreign Currency), or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the applicable Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the applicable Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

3.4 Increased Costs; Reserves on Eurocurrency Rate Loans.

     (a) Increased Costs Generally. If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or Competitive Lender (except any reserve requirement contemplated by
Section 3.4(e)) or any L/C Issuer or any Competitive Letter of Credit Issuer;

     (ii) subject any Lender Party to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender Party in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.1 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender Party); or

     (iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender Party, any Letter of Credit or participation therein, or any
Competitive Letter of Credit;

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender Party of making or maintaining any Eurocurrency Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender Party of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit or Competitive Letters of Credit, as the case may be), or to
reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, each Borrower (subject to the proviso set forth
below) shall pay to such Lender Party, as the case may be, such additional
amount or amounts as will compensate such Lender Party, as the case may be, for
such additional costs incurred or reduction suffered; provided that the
liability of (i) each Borrowing Subsidiary shall be limited solely to such
additional amounts as are related to Loans made to or Letters of Credit or
Competitive Letters of Credit issued to such Borrowing Subsidiary (or on such
Borrowing Subsidiary’s behalf) and (ii) ACS shall be for such additional amounts
related to all Loans made to or Letters of Credit or Competitive Letters of
Credit issued to all Borrowers.

     (b) Capital Requirements. If any Lender Party determines that any Change in
Law affecting such Lender Party or any Lending Office of such Lender Party, or
such Lender Party’s, holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender Party’s
capital or on the capital of such Lender Party’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, Letters of Credit and Competitive Letters of Credit issued by, or
participations in Letters of Credit held by, such Lender Party, to a level below
that which such Lender Party or such Lender Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender
Party’s policies and the policies of such Lender Party’s holding company with
respect to capital adequacy), then from time to time each Borrower (subject to
the proviso set forth below) shall pay to such Lender Party, as the case may be,
such additional amount or amounts as will compensate such Lender Party or such
Lender Party’s holding company for any such reduction suffered; provided that
the liability of (i) each Borrowing Subsidiary shall be limited solely to such
additional amounts as are related to Loans made to or Letters of Credit or
Competitive Letters of Credit issued to such Borrowing Subsidiary (or on such
Borrowing Subsidiary’s behalf) and (ii) ACS shall be for such additional amounts
related to all Loans made to or Letters of Credit or Competitive Letters of
Credit issued to all Borrowers.

     (c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in clause (a) or (b) of this
Section 3.4 and delivered to ACS and the applicable Borrower shall be conclusive
absent manifest error. ACS or the applicable Borrower shall pay such Lender
Party, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

     (d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
Party pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender Party, as the case may be, notifies the applicable Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (e) Additional Reserve Requirements. Each Borrower (subject to the proviso
set forth below) shall pay to each Lender Party, (i) as long as such Lender
Party shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender Party
(as determined by such Lender Party in good faith, which determination shall be
conclusive), and (ii) as long as such Lender Party shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Primary Currency Commitments or the Multi-Currency Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Primary Currency
Commitment, Multi-Currency Commitment or Loan by such Lender Party (as
determined by such Lender Party in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the liability of (i) each
Borrowing Subsidiary shall be limited solely to such additional interest or
amounts as are related to Loans made to or Letters of Credit or Competitive
Letters of Credit issued to such Borrowing Subsidiary (or on such Borrowing
Subsidiary’s behalf) and (ii) ACS shall be for such additional interest or
amounts related to all Loans made to or Letters of Credit or Competitive Letters
of Credit issued to all Borrowers, provided further that ACS and the applicable
Borrowing Subsidiary (if any) shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender Party. If a Lender Party fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest or costs shall be
due and payable 10 days from receipt of such notice.

3.5 Compensation for Losses. Upon demand of any Lender Party, as applicable
(with a copy to the Administrative Agent), from time to time, each Borrower
(subject to the proviso set forth below) shall promptly compensate such Lender
or Competitive Lender for and hold such Lender or Competitive Lender harmless
from any loss, cost or expense incurred by it as a result of the following;
provided that the liability of (i) each Borrowing Subsidiary shall be limited
solely to such loss, cost or expense as are related to Loans made to or Letters
of Credit or Competitive Letters of Credit issued to such Borrowing Subsidiary
(or on such Borrowing Subsidiary’s behalf) and (ii) ACS shall be for such loss,
cost or expense related to all Loans made to or Letters of Credit or Competitive
Letters of Credit issued to all Borrowers:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (b) any failure by any Borrower (for a reason other than the failure of
such Lender Party to make a Loan) to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan or Fixed Rate Loan, as applicable, on the date
or in the amount notified by ACS or the applicable Borrower;

     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit or Competitive Letter of Credit (or interest due
thereon) denominated in a Foreign Currency on its scheduled due date or any
payment thereof in a different currency; or

     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by ACS pursuant to
Section 3.6;

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Each Borrowing Subsidiary, severally, and ACS, jointly and severally,
shall also pay any customary administrative fees charged by such Lender or
Competitive Lender in connection with the foregoing.

     For purposes of calculating amounts payable by ACS or the applicable
Borrower to any Lender Party under this Section 3.5, such Lender Party shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.6 Mitigation Obligations; Replacement of Lenders and Competitive Lenders.

     (a) Designation of a Different Lending Office. If any Lender or Competitive
Lender requests compensation under Section 3.4, or any Borrower is required to
pay any additional amount to any Lender, any Competitive Lender or any
Governmental Authority for the account of any Lender or Competitive Lender
pursuant to Section 3.1, or if any Lender or Competitive Lender gives a notice
pursuant to Section 3.2, then such Lender or Competitive Lender, as the case may
be, shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or Competitive Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.1 or 3.4, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
or Competitive Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or Competitive Lender. ACS hereby
agrees to pay (or to cause the applicable Borrower to pay in accordance with the
terms of this Agreement) all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

     (b) Replacement of Lenders. If any Lender or Competitive Lender requests
compensation under Section 3.4, or if any Borrower is required to pay any
additional amount to any Lender, any Competitive Lender or any Governmental
Authority for the account of any Lender or Competitive Lender pursuant to
Section 3.1, or if any Lender or Competitive Lender is a Defaulting Lender, then
ACS may, at its sole expense and effort, upon notice to such Lender or
Competitive Lender and the Administrative Agent, require such Lender or
Competitive Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.6), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender Party, if such Lender Party accepts such
assignment), provided that:

     (i) ACS shall have paid (or caused another Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 9.6(b);

     (ii) such Lender or Competitive Lender, as applicable, shall have received
payment of an amount equal to the outstanding principal of its Loans, L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



assignee (to the extent of such outstanding principal and accrued interest and
fees) or a Borrower (in the case of all other amounts);

     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

     (iv) such assignment does not conflict with applicable Laws.

     No Lender or Competitive Lender shall be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or Competitive Lender or otherwise, the circumstances entitling ACS to
require such assignment and delegation cease to apply.

3.7 Survival. All of the Borrowers’ obligations under this Section 3 shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

SECTION 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.1 Conditions of Initial Credit Extension. The obligation of any L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of each of the conditions precedent described on Schedule 4.1.

4.2 Conditions to all Credit Extensions. The obligation of each Lender Party to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Committed Loans) is subject to the following
conditions precedent:

     (a) The representations and warranties of (i) the Borrowers contained in
Section 5 (other than those representations and warranties in Section 5.5(b),
except with respect to the initial Credit Extension) and (ii) each Borrower
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;

     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof;

     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof;

     (d) If the applicable Borrower is a Subsidiary of ACS, then the conditions
of Section 2.16 to the designation of such Borrower as an additional Borrower
shall have been met to the satisfaction of the Administrative Agent; and

     (e) In the case of a Credit Extension to be denominated in an Available
Foreign Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



opinion of the Administrative Agent, the Multi-Currency Lenders (in the case of
any Loans to be denominated in an Available Foreign Currency) or the applicable
L/C Issuer (in the case of any Letter of Credit to be denominated in an
Available Foreign Currency) would make it impracticable for such Credit
Extension to be denominated in the relevant Available Foreign Currency.

     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Committed Loans) submitted by any Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.2(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

SECTION 5 REPRESENTATIONS AND WARRANTIES

     ACS, for itself and on behalf of each Company (and each Borrowing
Subsidiary, for itself and on behalf of each of its Subsidiaries, to the extent
any representations and warranties are applicable to such Borrowing Subsidiary
or its Subsidiaries), represents and warrants to the Administrative Agent and
the Lender Parties as follows:

5.1 Purpose of Credit Facility. Borrowers will use (or will advance such
proceeds to their Subsidiaries to so use) all proceeds of Borrowings for one or
more of the following: (a) to repay the Indebtedness existing under the Existing
Credit Agreement and to pay the related costs and expenses; (b) to finance
Acquisitions; (c) for working capital of the Companies; and (d) for general
corporate purposes. No Company is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U. No
part of the proceeds of any Borrowing will be used, directly or indirectly, for
a purpose which violates any Law, including, without limitation, the provisions
of Regulation T, U, or X (as enacted by the FRB, as amended).

5.2 Existence, Good Standing, Authority, and Authorizations. Each Borrower and,
except where not a Material Adverse Event, each Company is duly organized,
validly existing, and in good standing under the Laws of its jurisdiction of
organization. Except where not a Material Adverse Event, each Company is duly
qualified to transact business and is in good standing in each jurisdiction
where the nature and extent of its business and properties require the same.
Except where not a Material Adverse Event, each Company possesses all the
Authorizations necessary or required in the conduct of its respective
business(es), and the same are valid, binding, enforceable, and subsisting
without any defaults thereunder or enforceable adverse limitations thereon and
are not subject to any proceedings or claims opposing the issuance, development,
or use thereof or contesting the validity thereof. No Authorization which has
not been obtained and is in full force and effect is required by reason of or in
connection with the execution and performance of the Loan Documents by the
Borrowers.

5.3 Authorization and Contravention. The execution and delivery by each Borrower
of each Loan Document to which it is a party and the performance by such
Borrower of its obligations thereunder (a) are within the organizational power
of such Borrower; (b) will have been duly authorized by all necessary
organizational action on the part of such Borrower when such Loan Document is
executed and delivered, (c) require no action by or in respect of, or filing
with, any Governmental Authority, which action or filing has not been taken or
made on or prior to the Closing Date (or if later, the date of execution and
delivery of such Loan Document), (d) will not violate any provision of the
Organization Documents of such Borrower, (e) except where not a Material Adverse
Event, will not violate any provision of Law applicable to it, (f) except where
not a Material Adverse Event, will not violate any

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Material Agreement to which it is a party, and (g) will not result in the
creation or imposition of any Lien on any asset of any Borrower, other than
Permitted Liens.

5.4 Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Document will constitute a legal, valid, and binding obligation of each
Borrower party thereto, enforceable against each such Borrower in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws and general principles of equity.

5.5 Financial Statements.

     (a) The Current Financials were prepared in accordance with GAAP and
present fairly, in all material respects, the consolidated financial condition,
results of operations, and cash flows of the Companies as of, and for the
portion of the fiscal year ending on, the date or dates thereof (subject only to
normal year-end audit adjustments for interim statements). There were no
material liabilities, direct or indirect, fixed or contingent, of the Companies
as of the date or dates of the Current Financials which are required under GAAP
to be reflected therein or in the notes thereto, and are not so reflected.

     (b) Except for transactions directly related to, specifically contemplated
by, or expressly permitted by, the Loan Documents, and except where not a
Material Adverse Event, (i) there have been no changes in the consolidated
financial condition of the Companies from that shown in the Current Financials
after the date of such Current Financials, and (ii) no Company has incurred any
liability (including, without limitation, any liability under any Environmental
Law), direct or indirect, fixed or contingent, after such date.

5.6 Taxes. All Tax returns of each Company required to be filed have been filed
(or extensions have been granted) prior to delinquency, except for any such
returns for which the failure to so file is not a Material Adverse Event, and
all Taxes imposed upon each Company which are due and payable have been paid
prior to delinquency, other than Taxes for which the criteria for Permitted
Liens (as specified in Section 6.13(b)(vi)) have been satisfied or for which
nonpayment thereof is not a Material Adverse Event.

5.7 Environmental Matters. No Company (a) knows of any environmental condition
or circumstance, such as the presence or Release of any Hazardous Substance, on
any property presently or previously owned by any Company that is a Material
Adverse Event, (b) knows of any violation by any Company of any Environmental
Law, except for such violations that are not a Material Adverse Event, or
(c) knows that any Company is under any obligation to remedy any violation of
any Environmental Law, except for such obligations that are not a Material
Adverse Event; provided, however, that except where not a Material Adverse
Event, each Company (x) to the best of its knowledge, has in full force and
effect all Environmental Permits, licenses, and approvals required to conduct
its operations and is operating in substantial compliance thereunder, and
(y) has taken prudent steps to determine that its properties and operations are
not in violation of any Environmental Law.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



5.8 Employee Benefit Plans.

     (a) No Employee Plan has incurred an “accumulated funding deficiency” (as
defined in Section 302 of ERISA and Section 412 of the Code) which is a Material
Adverse Event, (b) no Company or ERISA Affiliate thereof has incurred liability
to the PBGC or with respect to an Employee Plan, which liability is currently
due and remains unpaid under Title IV of ERISA and which is a Material Adverse
Event, (c) each Employee Plan subject to ERISA and the Code complies in all
respects, both in form and operation, with ERISA and the Code, except for such
non-compliance that is not a Material Adverse Event, (d) no ERISA Event has
occurred or is reasonably expected to occur with respect to any Employee Plan or
Multiemployer Plan which is a Material Adverse Event, (e) the present value of
all accrued benefits under each Employee Plan (based on actuarial assumptions
used for funding purposes in the most recent actuarial valuation prepared by the
Employee Plan’s actuary with respect to such Employee Plan) did not, as of the
last annual actuarial valuation date for such Employee Plan, exceed the
then-current value of the assets of such Employee Plan except for such an excess
that is not a Material Adverse Event, and (f) the present value of accrued
benefits under each Employee Plan (based on PBGC actuarial assumptions used for
plan termination), does not exceed the value of the assets of such Employee Plan
by more than $25,000,000.

5.9 Properties; Liens. Except where not a Material Adverse Event, each Company
has good and marketable title to all its property reflected in the Current
Financials, except as otherwise permitted by the Loan Documents. Except for
Permitted Liens, there is no Lien on any property of any Company.

5.10 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 1935, as amended, or any other Law (other than Regulations T, U, and X of
the FRB) which regulates the incurrence of Indebtedness.

5.11 Intellectual Property. Except where not a Material Adverse Event, each
Company owns or has sufficient and legally enforceable rights to use all
material licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications, and trade names necessary to continue to
conduct its businesses as heretofore conducted by it, now conducted by it, and
now proposed to be conducted by it. Each Company is conducting its business
without infringement or claim of infringement of any license, patent, copyright,
service mark, trademark, trade name, trade secret, or other intellectual
property right of others, other than any such infringements or claims which, if
successfully asserted against or determined adversely to any Company, is not a
Material Adverse Event. No infringement or claim of infringement by others of
any material license, patent, copyright, service mark, trademark, trade name,
trade secret, or other intellectual property of any Company exists, except where
such Company is actively prosecuting to cease such infringement or such
infringement (if it continued unabated) is not a Material Adverse Event.

5.12 Compliance with Laws. No Company is in violation of any Laws (including,
without limitation, Environmental Laws and the rules and regulations promulgated
by the Office of Foreign Assets Control) other than such violations which are
not a Material Adverse Event. No Company has received notice alleging any
noncompliance with any Laws, except for such noncompliance which no longer
exists, or which is not a Material Adverse Event.

5.13 Regulation U. “Margin Stock” (as defined in Regulation U) constitutes less
than 25% of those assets of the Companies that are subject to any limitation on
sale or pledge, or to other restrictions, hereunder.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



5.14 Full Disclosure. No representation or warranty of any Borrower contained in
this Agreement (including any Schedule furnished in connection herewith)
contains any untrue statement of a material fact. No other document,
certificate, or written statement furnished to the Administrative Agent or any
Lender Party by or on behalf of any Borrower for use in connection with the
transactions contemplated in this Agreement, taken as a whole with other
documents, certificates, or written statements furnished contemporaneously
therewith, contains any untrue statement of fact or omits to state a material
fact (known to such Borrower in the case of any documents not furnished by it)
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which the same were made.

5.15 No Default. No Default exists or will arise as a result of the execution of
the Loan Documents or of any Borrowing hereunder.

SECTION 6 COVENANTS

     ACS covenants and agrees (and agrees to cause its Subsidiaries and, with
respect to Section 6.10, its ERISA Affiliates) and to the extent any covenants
are applicable to any Borrowing Subsidiary, then such Borrowing Subsidiary
covenants and agrees (and agrees to cause its Subsidiaries and, with respect to
Section 6.10, its ERISA Affiliates) to perform, observe, and comply with each of
the following covenants applicable to such Person, from the Closing Date and so
long thereafter as Lenders are committed to fund Borrowings and any L/C Issuer
is committed to issue Letters of Credit under this Agreement and thereafter
until the payment in full of the Total Outstandings (and termination of
outstanding Letters of Credit and Competitive Letters of Credit, if any) and
payment in full of any other Obligations then due and owing, unless Borrowers
receive a prior written consent to the contrary by the Administrative Agent as
authorized by Required Lenders:

6.1 Use of Proceeds. Borrowers shall use (and shall cause each other Company to
use) the proceeds of Borrowings only for the purposes represented herein.

6.2 Books and Records. The Companies shall maintain books, records, and accounts
necessary to prepare financial statements in accordance with GAAP.

6.3 Items to be Furnished. ACS shall cause the following to be furnished to the
Administrative Agent for delivery to Lender Parties:

     (a) Promptly after preparation, and no later than 90 days after the last
day of each fiscal year of ACS (commencing with the fiscal year ending June 30,
2005), Financial Statements showing the consolidated financial condition and
results of operations calculated for the Companies, as of, and for the year
ended on, such day, accompanied by:

     (i) the unqualified opinion of a firm of nationally-recognized independent
certified public accountants, based on an audit using generally accepted
auditing standards, that such Financial Statements were prepared in accordance
with GAAP and present fairly the consolidated financial condition and results of
operations of the Companies; and

     (ii) a Compliance Certificate.

     (b) Promptly after preparation, and no later than 45 days after the last
day of each of the first three fiscal quarters of ACS each year (commencing with
the fiscal quarter ending September 30, 2004), Financial Statements showing the
consolidated financial condition and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



results of operations calculated for the Companies for such fiscal quarter and
for the period from the beginning of the then-current fiscal year to, such last
day, accompanied by a Compliance Certificate.

     (c) Notice, promptly after any Company knows or has reason to know of
(i) the existence and status of any Litigation, any order or judgment for the
payment of money, or any warrant of attachment, sequestration, or similar
proceeding against the assets of any Company which is a Material Adverse Event,
(ii) a Default specifying the nature thereof and what action any Company has
taken, is taking, or proposes to take with respect thereto, (iii) any federal,
state, or local Law limiting or controlling the operations of any Company which
has been issued or adopted hereafter and which is a Material Adverse Event,
(iv) the receipt by any Company of notice of any violation or alleged violation
of any Environmental Law or Environmental Permit or any Environmental Liability
or potential Environmental Liability, which violation or liability or alleged
violation or liability is a Material Adverse Event, (v) any public announcement
by Moody’s or S&P of any change in a Debt Rating, or (vi) the occurrence of an
ERISA Event or the incurrence of any liability by any Company or ERISA Affiliate
with respect to any ERISA Event, in either case which is a Material Adverse
Event, specifying the nature thereof and what action such Company or ERISA
Affiliate has taken, is taking, or proposes to take with respect thereto.

     (d) Promptly upon receipt thereof, copies of (A) all notices from the PBGC
terminating or appointing a trustee for any Employee Plan, (B) all notices of
termination or reorganization from any sponsor of a Multiemployer Plan, (C) all
notices from any sponsor of a Multiemployer Plan imposing withdrawal liability
on any Company or ERISA Affiliate thereof, and (D) all notices from the PBGC
regarding a potential Reportable Event or a request for information to assess
the impact of any proposed transaction of any Company or ERISA Affiliate
thereof.

     (e) Promptly after filing, true, correct, and complete copies of all
material reports or filings filed by or on behalf of any Company to the
Securities and Exchange Commission (including each Form 10-K and Form 10-Q,
filed by or on behalf of any Company), and, if requested by the Administrative
Agent any other Governmental Authority; provided that, with respect to the
filing of Form 8-K‘s with the Securities and Exchange Commission, ACS may
provide notice of such filing to the Administrative Agent in lieu of providing
actual copies thereof.

     (f) Promptly upon request therefor by the Administrative Agent or Lender
Parties, such information (not otherwise required to be furnished under the Loan
Documents) respecting the business affairs, assets, and liabilities of the
Companies, and such opinions, certifications, and documents, in addition to
those mentioned in this Agreement, as reasonably requested.

6.4 Inspections. Upon reasonable notice, the Companies shall allow
Administrative Agent or any Lender Party (or their respective Related Parties)
to inspect any of their properties, to review reports, files, and other records
and to make and take away copies thereof, to conduct tests or investigations,
and to discuss any of their respective affairs, conditions, and finances with
other creditors, directors, officers, employees, other representatives, and
independent accountants of the Companies, from time to time, during reasonable
business hours.

6.5 Taxes. Except where not a Material Adverse Event, each Company shall
promptly pay when due any and all Taxes other than Taxes the applicability,
amount, or validity of which is being contested in good faith by lawful
proceedings diligently conducted, and against which reserve or other provision
required by GAAP has been made or is otherwise permitted hereunder.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



6.6 Payment of Obligations. Borrowers shall pay the Obligations in accordance
with the terms and provisions of the Loan Documents. ACS shall be liable for the
payment and performance of the entire Obligations and, with respect to
Obligations owed by any Borrowers (other than ACS), ACS shall be jointly and
severally liable with such Borrower. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, each Borrowing Subsidiary shall
be liable solely for the portion of the Obligations that such Borrowing
Subsidiary borrows or uses (including, without limitation, directly or
indirectly through inter-company loans from a Borrower, capital contributions
from a Borrower, or otherwise). Except where not a Material Adverse Event, each
Company shall promptly pay (or renew and extend) all of its material obligations
as the same become due (unless such obligations [other than the Obligations] are
being contested in good faith by appropriate proceedings and against which
reserves or other provision required by GAAP has been made).

6.7 Maintenance of Existence, Assets, and Business. Except as otherwise
permitted by Section 6.21, each Company shall at all times: (a) maintain its
existence and good standing in the jurisdiction of its organization and its
authority to transact business in all other jurisdictions where the failure to
so maintain its existence, good standing, or authority to transact business is a
Material Adverse Event; (b) maintain all licenses, permits, and franchises
necessary for its business where the failure to so maintain is a Material
Adverse Event; and (c) keep all of its assets which are useful in and necessary
to its business in good working order and condition (ordinary wear and tear
excepted) and make all necessary repairs thereto and replacements thereof except
where the failure to so maintain is a Material Adverse Event.

6.8 Insurance. The Companies shall, at their cost and expense, maintain with
financially sound, responsible, and reputable insurance companies or
associations insurance covering its properties and business against such risks,
in such amounts, and with no greater risk retention as are customarily
maintained, insured, or retained by companies of established repute engaged in
the same or similar business as such Company. Upon the request of the
Administrative Agent, ACS will furnish to Lender Parties information presented
in reasonable detail as to the insurance so carried.

6.9 Preservation and Protection of Rights. Each Borrower, and each Subsidiary
thereof on whose account a Letter of Credit or Competitive Letter of Credit has
been issued, shall perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record any additional agreements, documents, instruments, and
certificates as Administrative Agent or Required Lenders may reasonably deem
necessary or appropriate in order to preserve and protect the rights of the
Administrative Agent and Lender Parties under any Loan Document.

6.10 Employee Benefit Plans. Except where not a Material Adverse Event, no
Borrower shall permit any of the events or circumstances described in
Section 5.8 to exist or occur.

6.11 Environmental Laws. Each Company shall (a) conduct its business so as to
comply with all applicable Environmental Laws except to the extent noncompliance
does not constitute a Material Adverse Event and (b) promptly investigate and
remediate any known Release or threatened Release of any Hazardous Substance on
any property owned by any Borrower or at any facility operated by any Borrower
to the extent and degree necessary to comply with Law and to assure that any
Release or threatened Release does not result in a substantial endangerment to
human health or the environment except to the extent, in each case, that the
failure to do so would not be a Material Adverse Event.

6.12 Indebtedness. No Borrower shall permit any of its Subsidiaries to, directly
or indirectly, create, incur, or suffer to exist any Indebtedness, other than:
(i) the Obligations; and (ii) other Indebtedness, so long as on any date of
determination, such other Indebtedness of all Subsidiaries of ACS in the
aggregate (without duplication) does not exceed 10% of Net Worth as reflected on
the Compliance Certificate most recently delivered pursuant to
Section 6.3(a)(ii).

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



6.13 Liens. No Company will, directly or indirectly, (a) enter into or permit to
exist any arrangement or agreement which directly or indirectly prohibits any
Company from creating or incurring any Lien on any of its assets, other than
(x) the Loan Documents, (y) customary provisions in leases restricting the
assignment thereof, and (z) the agreements evidencing Liens permitted by clauses
(b)(iv) through (x) below, so long as such prohibitions extend solely to the
property or assets covered by such Liens, or (b) create, incur, or suffer or
permit to be created or incurred or to exist any Lien upon any of its assets,
except:

     (i) Liens securing all of the Obligations;

     (ii) Pledges or deposits made to secure payment of worker’s compensation,
or to participate in any fund in connection with worker’s compensation,
unemployment insurance, pensions, or other social security programs, but
expressly excluding any Liens in favor of the PBGC or otherwise under ERISA the
existence of which is not a Material Adverse Event;

     (iii) Good-faith pledges, Liens, or deposits made to secure performance of
bids, tenders, insurance or other contracts (other than for the repayment of
borrowed money), or leases, or to secure statutory obligations, surety or appeal
bonds, or indemnity, performance, or other similar bonds as all such Liens arise
in the ordinary course of business;

     (iv) Encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, none of which impair in any material
respect the use of such property by the Person in question in the operation of
its business, and none of which is violated by existing or proposed structures
or land use, in any case which is a Material Adverse Event;

     (v) Liens of landlords or of mortgagees of landlords on fixtures and
movable tangible property located on premises leased in the ordinary course of
business;

     (vi) (x) claims and Liens for Taxes; (y) claims and Liens upon, and defects
of title to, real or personal property, including any attachment of personal or
real property or other legal process prior to adjudication of a dispute of the
merits; and (z) claims and Liens of mechanics, materialmen, warehousemen,
carriers, landlords, or other like Liens; so long as, for purposes of each of
clauses (x), (y), and (z), (A) the validity or amount thereof is being contested
in good faith and by appropriate and lawful proceedings diligently conducted,
reserve or other appropriate provisions (if any) required by GAAP shall have
been made, and levy and execution thereon have been stayed and continue to be
stayed, or (B) the existence thereof, individually and in the aggregate, is not
a Material Adverse Event;

     (vii) Liens existing on the Closing Date and Liens securing Capital Leases
and purchase money obligations (together with any renewal, extension, amendment,
or modification of any such Lien) so long as (w) in the case of existing Liens,
such Liens shall never extend to any assets other than the assets subject to
such Liens on the Closing Date, (x) in the case of existing Liens, the total
principal amount secured by those Liens never exceeds the greater of either the
total principal amount secured as of the Closing Date, (y) in the case of Liens
securing Capital Leases, those Liens never cover any assets except the assets
subject to the specific Capital Lease, and (z) in the case of Liens

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



securing purchase money obligations, those Liens never cover any assets except
the assets purchased or financed by such obligations;

     (viii) Liens on the accounts receivable to the extent permitted by
Section 6.20;

     (ix) Liens assumed in connection with any Acquisition, which Liens are in
existence at the time of such Acquisition, not created in contemplation of such
Acquisition, and do not cover any assets other than the assets acquired pursuant
to such Acquisition; provided that such assumed Liens are released and
terminated within ninety (90) days following the effective date of such
Acquisition (or such Lien is otherwise permitted under any other clause of this
Section 6.13(b)); and

     (x) Other Liens not otherwise permitted by this Section 6.13(b), so long as
on any date of determination, the Indebtedness (including indebtedness and
obligations owed by one Company to another Company) secured by such Liens does
not exceed 1% of the book value of the assets of the Companies in the aggregate.

6.14 Transactions with Affiliates. No Company shall (a) enter into any material
transaction with any of its Affiliates that is not a Company (excluding
transactions permitted under Section 6.21), other than transactions in the
ordinary course of business and upon fair and reasonable terms not materially
less favorable than such Company could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate, or (b) pay
any salaries or other compensation, consulting fees, or management fees or other
like payments to any of its Affiliates, other than in the ordinary course of
business for services rendered.

6.15 Compliance with Laws and Documents. No Company shall violate the provisions
of any Laws (including, without limitation, Environmental Laws, Environmental
Permits, ERISA, OSHA, and the rules and regulations promulgated by the Office of
Foreign Assets Control) applicable to it, or any Material Agreement to which it
is a party, if such violation is a Material Adverse Event; no Company shall
violate the provisions of its Organization Documents, or modify, repeal,
replace, or amend any provision of its Organization Documents in a manner that
would not allow a Borrower to fulfill its obligations under the Loan Documents.
Without limiting the foregoing, no Company shall violate any Laws applicable to,
or in connection with, any repurchase by any Company of its capital stock, if
such violation is a Material Adverse Event.

6.16 Accounting Methods. No Company shall change its method of accounting, other
than immaterial changes in methods or as permitted by GAAP.

6.17 Government Regulations. No Company shall conduct its business in such a way
that it will become subject to regulation under the Investment Company Act of
1940, as amended, the Public Utility Holding Company Act of 1935, as amended, or
any other Law (other than Regulations T, U, and X of the FRB) which regulates
the incurrence of Indebtedness.

6.18 Restrictions on Subsidiaries. No Material Subsidiary shall enter into or
permit to exist any material arrangement or agreement which directly or
indirectly prohibits any such Material Subsidiary from (a) declaring, making, or
paying, directly or indirectly, any Distribution to any Borrower, (b) paying any
Indebtedness owed by a Material Subsidiary to any Borrower, (c) making loans,
advances, or investments to any Borrower, or (d) transferring any of its
property or assets to any Borrower; provided that the foregoing shall not apply
to restrictions or conditions (i) imposed by Law, (ii) imposed by any Loan
Document, and (iii) customarily contained in agreements relating to the sale of
any Material

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Subsidiary pending the sale of such Material Subsidiary, so long as such
restrictions and conditions apply only to the Material Subsidiary that is to be
sold and such sale is not prohibited by the Loan Documents.

6.19 Sale of Assets. The Companies (taken as a whole) shall not sell, assign,
transfer, or otherwise Dispose of, in one transaction or a series of
transactions, all or substantially all of their assets (determined on a
consolidated basis with respect to ACS and all of its Subsidiaries), other than
to other Companies.

6.20 Accounts Receivable Financing. No Company shall sell, securitize, or
otherwise transfer or encumber accounts receivable resulting in fundings
aggregating more than $500,000,000 at any one time outstanding.

6.21 Mergers and Dissolutions. No Borrower shall, directly or indirectly, merge
or consolidate with any Person, other than as a result of an Acquisition. No
Material Subsidiary shall, directly or indirectly, merge or consolidate with any
Person other than a Company unless, after giving effect thereto, Borrowers are
in compliance with Section 6.22, and the consummation of any such merger or
consolidation shall be deemed to be a representation by ACS to the Lender
Parties of such compliance. No Borrower shall liquidate, wind up, or dissolve
(or suffer any liquidation or dissolution), other than (i) liquidations, wind
ups, or dissolutions incident to mergers permitted under this Section 6.21 and
(ii) other liquidations, wind ups, or dissolutions of Borrowing Subsidiaries, so
long as no Default exists or arises as a result therefrom. No Material
Subsidiary shall liquidate, wind up, or dissolve (or suffer any liquidation or
dissolution), other than (i) liquidations, wind ups, or dissolutions incident to
mergers permitted under this Section 6.21 and (ii) other liquidations, wind ups,
or dissolutions of Borrowing Subsidiaries or other Material Subsidiaries, so
long as after giving effect thereto, Borrowers are in compliance with
Section 6.22, and the consummation of any such liquidation, wind up, or
dissolution shall be deemed to be a representation by ACS to the Lender Parties
of such compliance.

6.22 Financial Covenants. As calculated on a consolidated basis for the
Companies:

     (a) Leverage Ratio. Borrowers shall never permit the Leverage Ratio to be
greater than 2.75 to 1.00.

     (b) Interest Coverage Ratio. Borrowers shall never permit the Interest
Coverage Ratio to be less than 3.50 to 1.00.

SECTION 7 EVENTS OF DEFAULT AND REMEDIES

     The term “Event of Default” means the occurrence of any one or more of the
following events:

7.1 Payment of Obligation. The failure or refusal of ACS or any other Borrower
liable therefor to pay (a) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Loan, any L/C
Obligation, or any Competitive Letter of Credit Obligation; (b) interest, fees,
or any other part of the Obligations within five days after the same becomes due
and payable in accordance with the Loan Documents; or (c) the indemnifications
and reimbursement obligations provided for in the Loan Documents within ten
(10) Business Days after demand therefor.

7.2 Covenants. The failure or refusal of ACS (and, if applicable, any other
Borrower) to punctually and properly perform, observe, and comply with:

     (a) Any covenant, agreement, or condition contained in Sections 6.1, 6.3,
6.4, 6.7(a) (with respect to any Borrower), 6.10, 6.12, 6.13, and 6.19 through
6.22; and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (b) Any other covenant, agreement, or condition contained in any Loan
Document (other than the covenants to pay the Obligations set forth in
Section 7.1 and the covenants in Section 7.2(a)), and such failure or refusal
continues for 30 days.

7.3 Debtor Relief.

     (a) Any Borrower (i) shall not be Solvent or (ii) fails to pay its debts
generally as they become due or (b) any Borrower or any Substantial Subsidiary,
(i) voluntarily seeks, consents to, or acquiesces in the benefit of any Debtor
Relief Law with respect to itself, or (ii) becomes a party to or is made the
subject of any proceeding provided for by any Debtor Relief Law, other than as a
creditor or claimant (unless, in the event such proceeding is involuntary, the
petition instituting same is dismissed within 60 days after its filing;
provided, however, that no order for relief shall have been entered in the
interim).

7.4 Judgments and Attachments. Where it is a Material Adverse Event, any Company
fails, within 60 days after entry thereof, to pay, bond, or otherwise discharge
(a) any judgment or order for the payment of money or (b) any warrant of
attachment, sequestration, or similar proceeding against any of its respective
assets, each of which is not stayed on appeal.

7.5 Government Action. Where it is a Material Adverse Event (a) a final
non-appealable order is issued by any Governmental Authority, including, but not
limited to, the United States Justice Department, seeking to cause any Company
to divest a significant portion of its assets pursuant to any antitrust,
restraint of trade, unfair competition, industry regulation, or similar Laws, or
(b) any Governmental Authority shall condemn, seize, or otherwise appropriate,
or take custody or control of all or any substantial portion of the assets of
any Company.

7.6 Misrepresentation. Any representation or warranty made herein or in any Loan
Document shall at any time prove to have been incorrect in any material respect
when made.

7.7 Change of Control. With respect to ACS, an event or series of events by
which: (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) (other than Darwin Deason, the
Deason International Trust, or any Person controlled by Darwin Deason or the
Deason International Trust) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
Person shall be deemed to have “beneficial ownership” of all Equity Interests
that such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of fifty
percent (50%) or more of the Equity Interests of ACS; or (b) during any period
of twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of ACS cease to be composed of
individuals (i) who were members of such board or equivalent governing body on
the first (1st) day of such period, (ii) whose election or nomination to such
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of such board or equivalent governing body, or (iii) whose
election or nomination to such board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of such board or
equivalent governing body; provided that, in determining compliance with this
Section 7.7(b), any “independent directors” elected or appointed to the board of
directors or other equivalent governing body of ACS pursuant to and in
compliance with the rules (whether existing on the date hereof or promulgated
thereafter) of (x) the New York Stock Exchange, (y) any other stock exchange on
which the Equity Interests of ACS is traded, or (z) the Securities and Exchange
Commission shall not be considered in determining a majority of the board or
equivalent governing body.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     7.8 Default Under Other Indebtedness and Agreements.

     (a) In respect of any Indebtedness of any Company (individually or
collectively), any default or other event or condition occurs or exists (other
than a mandatory prepayment as a result of a Disposition of assets or the
issuance of equity or debt) beyond the applicable grace or cure period the
effect of which is to cause or to permit any holder of (or trustee with respect
to) that Indebtedness to cause, whether or not it elects to cause, any of that
Indebtedness to become due (whether by acceleration, redemption, or otherwise)
before its stated maturity or regularly scheduled payment dates, which default,
event, or condition could reasonably be expected to cause a Material Adverse
Event; or

     (b) any default or other event or condition occurs or exists with respect
to any Indebtedness of any Company (individually or collectively) in excess of
$100,000,000 and such Indebtedness is accelerated or a mandatory redemption
arises as a result thereof.

7.9 Employee Benefit Plans.

     (a) Any Borrower or ERISA Affiliate shall fail to pay when due an amount or
amounts for which it is liable under Title IV of ERISA to the extent that the
failure to pay is a Material Adverse Event; or

     (b) an ERISA Event shall occur or exist with respect to any Employee Plan
or Multiemployer Plan, and as a result of such ERISA Event and all other ERISA
Events then-existing, the aggregate liabilities incurred (or in the reasonable
judgment of Required Lenders, likely to be incurred) of the Borrowers and the
ERISA Affiliates to any Employee Plan, Multiemployer Plan, or the PBGC (or any
combination thereof) shall constitute a Material Adverse Event.

7.10 Validity and Enforceability of Loan Documents. Any Loan Document shall, at
any time after its execution and delivery and for any reason, cease to be in
full force and effect in any material respect or be declared to be null and void
(other than in accordance with the terms hereof or thereof) or the validity or
enforceability thereof be contested by any Borrower party thereto or any
Borrower shall deny in writing that it has any or any further liability or
obligations under any Loan Document to which it is a party.

7.11 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender Party to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions and of each
Competitive Letter of Credit Issuer to issue Competitive Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

     (c) require that Borrowers Cash Collateralize the L/C Obligations and the
Competitive Letter of Credit Obligations (in an amount equal to the then
Outstanding Amounts thereof); and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (d) exercise on behalf of itself and the Lender Parties all rights and
remedies available to it and the Lender Parties under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender Party to make Credit Extensions to
such Borrower shall automatically terminate, the unpaid principal amount of all
outstanding Loans made to such Borrower and all interest and other amounts owing
by such Borrower shall automatically become due and payable, and the obligation
of ACS and such Borrower to Cash Collateralize the L/C Obligations and the
Competitive Letter of Credit Obligations owing by such Borrower shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender Party, including presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrowers.

7.12 Application of Funds.

     (a) Allocation Among Borrowers. After the occurrence and during the
continuance of an Event of Default, (i) any amounts received or collected from a
Borrower other than ACS shall be applied by the Administrative Agent only to the
Obligations of such Borrower in the order specified in the following clauses (b)
or (c), as applicable, and (ii) any amounts received or collected from ACS shall
be applied by the Administrative Agent (A) first to those Obligations for which
ACS is severally liable and for which no other Borrower is liable and then
(B) to the Obligations for which ACS is jointly and severally liable with other
Borrowers or is liable as a Guarantor, with all such applications of funds with
respect to Obligations of ACS being further applied by the Administrative Agent
in the order specified in the following clauses (b) or (c), as applicable.

     (b) Order of Application of Funds on and After the Conversion Date. On and
after the occurrence of the Conversion Date, any amounts received or collected
from any Borrower shall be applied to the Obligations by the Administrative
Agent in the following order and manner:

     First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses, and other amounts (including fees, charges, and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable by ACS or any other Borrower (as the case may be) to the
Administrative Agent in its capacity as such;

     Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable by ACS
or any other Borrower (as the case may be) to the Lender Parties (including
fees, charges and disbursements of counsel to the respective Lender Parties
(including fees and time charges for attorneys who may be employees of any
Lender Party) and amounts payable under Section 3), ratably among such Lender
Parties in proportion to the Dollar Equivalent of the amounts described in this
clause Second payable to them;

     Third, to payment of that portion of such Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings, Competitive LC Unreimbursed
Amounts and other Obligations payable by ACS or any other Borrower (as the case
may be), allocated ratably among the Lender Parties in accordance with their
applicable CAM Percentages of the respective amounts described in this clause
Third payable to them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Competitive LC Unreimbursed Amounts
payable by ACS or any

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



other Borrower (as the case may be), allocated ratably among the Lender Parties
in accordance with their applicable CAM Percentage of the respective amounts
described in this clause Fourth held by them;

     Fifth, to the Administrative Agent for the account of the L/C Issuers and
the Competitive Letter of Credit Issuers, to Cash Collateralize that portion of
the L/C Obligations and the Competitive Letter of Credit Obligations comprised
of the aggregate undrawn amount of Letters of Credit and Competitive Letters of
Credit issued for the account of ACS or its Subsidiaries or other Borrowers and
its Subsidiaries (as the case may be);

     Sixth, to the remaining Obligations owed by ACS or any Borrower (as the
case may be), including, without limitation, in the case of ACS, all Obligations
for which ACS is jointly and severally liable with other Borrowers or is liable
as a Guarantor, allocated among such remaining Obligations as determined by the
Administrative Agent and the Required Lenders and applied to such Obligations in
the order specified in this clause (b); and

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full in cash, to ACS or the applicable Borrower (as the
case may be) or as otherwise required by Law.

Subject to Sections 2.4(j) and 2.6(k), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit and Competitive Letters of Credit
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit and Competitive Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit and
Competitive Letters of Credit have either been fully drawn or expired or the
amount on deposit exceeds the amount required by Sections 2.4(j) and
2.6(k)(vii), then such remaining amount or excess shall be applied to the other
Obligations, if any, in the order set forth above.

     (c) Order of Application of Funds After an Event of Default But Prior to
the Conversion Date. To the extent any payment is received or amounts are
collected under any Facility or under any Competitive Loan or Competitive Letter
of Credit when an Event of Default exists but prior to the Conversion Date, such
funds shall be applied to the Facility, Competitive Loan or Competitive Letter
of Credit, as designated by ACS, in the order provided in the preceding clause
(b), with any determinations of “ratable” allocations for any Lender being made
(i) with respect to payments under the Primary Currency Facility, on any date of
determination, on the basis of the proportion that the Primary Currency Total
Outstandings owed to such Primary Currency Lender bears to the Primary Currency
Total Outstandings owed to all Primary Currency Lenders and (ii) with respect to
payments under the Multi-Currency Facility, on any date of determination, on the
basis of the proportion that the Multi-Currency Total Outstandings owed to such
Multi-Currency Lender bears to the Multi-Currency Total Outstandings owed to all
Multi-Currency Lenders.

7.13 Collection Allocation Mechanism.

     (a) Notwithstanding any other provision in this Agreement, on the date (the
“Conversion Date”) that (i) there has been an acceleration of the maturity of
the Obligations or a termination of the obligations of the Lenders to make Loans
and issue Letters of Credit and Competitive Letters of Credit hereunder as a
result of any Event of Default, or (ii) an Event of Default described in
Section 7.3 occurs, (A) the Commitments shall automatically and without further
act be terminated; (b) Loans and all other Obligations denominated in any
Foreign Currency other than Euros shall be converted into, and all such amounts
due thereunder shall accrue and be payable in, Dollars at the Exchange Rate on
such date; and (C) on and after such date the interest

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



rate applicable to all such Obligations shall be the Default Rate applicable to
overdue Base Rate Loans hereunder (in the case of all Dollar-denominated Loans,
including, without limitation, the Loans converted to Dollars pursuant to clause
(b) preceding) or the Default Rate applicable to Eurocurrency Rate Loans (in the
case of Loans denominated in Euros).

     (b) From and after the Conversion Date, Loans shall be denominated only in
Dollars or Euros, as the case may be, and all fees due under this Agreement
shall be payable in Dollars other than Letter of Credit Fees and fronting fees
with respect to Letters of Credit denominated in Euros, which fees may continue
to be paid in Euros.

     (c) On the Conversion Date, each Lender Party (each a “Selling Lender”)
shall sell, and each other Lender Party (each a “Purchasing Lender”) shall
purchase, without recourse, from one or more Selling Lenders an assignment of
the outstanding Loans and the participation obligations with respect to the
Letter of Credit Obligations, Competitive Letters of Credit Obligations, and
Swing Line Loans held by such Selling Lenders in such amounts as shall be
necessary to cause each Purchasing Lender and each Selling Lender to share, in
accordance with their respective CAM Percentages, the Total Outstandings, such
that after giving effect to such assignments, each Lender Party shall hold its
respective CAM Percentage of each Dollar Obligation and its respective CAM
Percentage of each Euro Obligation. Each Purchasing Lender agrees that this
purchase obligation shall be absolute and unconditional. Such sales and
purchases shall occur automatically and without further required actions (and
without regard to the provisions of Section 9.6). The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of the assignments purchased under this Section 7.13. Each Purchasing
Lender that purchases an assignment pursuant to this Section 7.13 shall be
deemed to have complied with Section 9.6, and shall have all of the rights and
obligations of an assignee hereunder (without the necessity of complying with
Section 9.6) with respect to the assigned Outstanding Amounts.

     (d) Each Lender Party and each Borrower and Guarantor hereby consents and
agrees to the exchange of interests among the Lender Parties under this
Section 7.13 (the “CAM Exchange”) and each Lender Party agrees that the CAM
Exchange shall be binding upon its successors and assigns.

     (e) Each Borrower agrees from time to time to execute and deliver to the
Administrative Agent all Notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lender Parties after giving effect to this
Section 7.13, and each Lender Party agrees to surrender any Notes originally
received by it in connection with its Loans hereunder to the Administrative
Agent against delivery of new Notes evidencing its interests in the Loans (if so
requested by such Lender); provided that, the failure of any Borrower to execute
or deliver or of any Lender to accept any such Note, instrument, or document
shall not affect the validity or effectiveness of this Section 7.13.

     (f) As a result of the assignment of interests pursuant to this
Section 7.13, upon and after the Conversion Date, each payment received by the
Administrative Agent pursuant to any Loan Document shall be distributed to the
Lender Parties ratably in accordance with their respective CAM Percentages. Any
direct payment received by any Lender Party upon or after the Exchange Date,
including by way of setoff in respect of the Total Outstandings, shall be paid
over to the Administrative Agent for distribution to the Lender Parties in
accordance with this Section 7.13.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



SECTION 8 ADMINISTRATIVE AGENT

8.1 Appointment and Authority. Each of the Lender Parties hereby irrevocably
appoints JPMorgan to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent and the Lender Parties,
and no Borrower shall have rights as a third party beneficiary of any of such
provisions.

8.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender or Competitive
Lender, as the case may be, as any other Lender or Competitive Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” and “Competitive Lender” or “Competitive Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary thereof or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lender Parties.

8.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders or Competitive Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders or Competitive Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 9.1 and 7.11) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
a Borrower or a Lender Party.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit or Competitive Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent may presume that such condition is satisfactory
to such Lender Party unless the Administrative Agent shall have received notice
to the contrary from such Lender Party prior to the making of such Loan or the
issuance of such Letter of Credit or Competitive Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

8.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

8.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lender Parties and Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of ACS if no Default has occurred or is continuing
(which consent shall not be unreasonably withheld), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States having combined capital and
surplus of at least $100,000,000. If no such successor shall have been so
appointed as provided in the previous sentence and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lender Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify Borrowers and the Lender Parties that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender Party directly, until such

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Section 9.4 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

     Any resignation by JPMorgan as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and a Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder in accordance with this Section 8.6, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

8.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agent, Co-Documentation Agents or other agents
listed on the cover page hereof shall have any powers, duties, liabilities, or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, a
Competitive Lender, an L/C Issuer or a Competitive Letter of Credit Issuer
hereunder.

8.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan, any L/C Obligation or any Competitive Letter of Credit Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, the
Competitive Letter of Credit Obligations and all other Obligations that are
owing and unpaid and to file such other documents as may be

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



necessary or advisable in order to have the claims of the Lender Parties and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lender Parties and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lender Parties and the Administrative Agent under
Sections 2.4(l) and (m), 2.11 and 9.4) allowed in such judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 9.4.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender Party or to authorize the
Administrative Agent to vote in respect of the claim of any Lender Party in any
such proceeding.

SECTION 9 MISCELLANEOUS

9.1 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by ACS or any other
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and ACS or the applicable Borrower, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

     (a) extend or increase (except for adjustments from time to time in
accordance with this Agreement) the Primary Currency Commitment of any Primary
Currency Lender or extend or increase (except for adjustments from time to time
in accordance with this Agreement) the Multi-Currency Commitment of any
Multi-Currency Lender (or reinstate any Primary Currency Commitment or
Multi-Currency Commitment terminated pursuant to Section 2.8 or 7.11) without
the written consent of such Primary Currency Lender or Multi-Currency Lender, as
the case may be;

     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lender
Parties (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender Party directly affected thereby;

     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause iv of the second proviso to
this Section 9.1) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender Party directly affected
thereby; provided, however, that (i) the consent of only the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate, (ii) the consent of only the applicable Competitive Lender shall
be necessary to reduce the principal of, or the rate of interest on, any
Competitive Loan of such Competitive Lender, or any fees or other

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



amounts payable with respect thereto or change the maturity date or repayment
schedule thereof, and (iii) the consent of only the applicable Competitive
Letter of Credit issuer shall be necessary to reduce any fees or other amounts
payable with respect to any Competitive Letter of Credit issued by such
Competitive Letter of Credit Issuer;

     (d) amend Section 2.14(a), Section 2.15 or Section 7.12 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender Party;

     (e) amend Section 1.5 or the definition of “Available Foreign Currency”
(except as contemplated by Section 1.5) without the written consent of each
Multi-Currency Lender and L/C Issuer;

     (f) amend any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lender Parties required to amend, waive or otherwise modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender Party; or

     (g) release ACS from its Guaranty without the written consent of each
Lender Party;

     and, provided further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by an L/C Issuer in addition to the Lender Parties
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Competitive Letter of Credit Issuer in addition to the Lender
Parties required above, affect the rights or duties of such Competitive Letter
of Credit Issuer under this Agreement or any Competitive Issuer Document
relating to any Competitive Letter of Credit issued or to be issued by it;
(iii) no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Defaulting Lender.

9.2 Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices (including, without limitation,
Requests for Credit Extensions) and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

     (i) if to the Borrowers, the Administrative Agent, any L/C Issuers or any
Swing Line Lenders, to the address, telecopier number, or telephone number
specified for such Person on Schedule 9.2; and

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender or Competitive Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

     (b) Electronic Communications. Notices and other communications to the
Lender Parties hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender Party pursuant to Section 2 if such
Lender Party, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent or Borrowers, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
at e-mail addresses and pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     (c) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, any L/C Issuer and any Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender Party may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to ACS, the Administrative Agent, the L/C Issuers and the
Swing Line Lenders.

     (d) Reliance by Administrative Agent and Lender Parties. The Administrative
Agent and the Lender Parties shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices, Swing Line Loan Notices and Bid
Requests) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. ACS shall indemnify the Administrative Agent, each Lender Party and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



9.3 No Waiver; Cumulative Remedies. No failure by any Lender Party or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4 Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. Borrowers (subject to the provision set forth
below) shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer or any Competitive Letter of Credit Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Competitive Letter of Credit (as the case may be) or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender Party (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender Party),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender Party, in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit or Competitive Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit, or Competitive Letters of Credit; provided that the liability of
(i) each Borrowing Subsidiary shall be limited solely to the expenses related to
Loans made to or Letters of Credit or Competitive Letters of Credit issued to
such Borrowing Subsidiary (or on such Borrowing Subsidiary’s behalf) and (ii)
ACS shall be for the expenses related to all Loans made to or Letters of Credit
or Competitive Letters of Credit issued to all Borrowers.

     (b) Indemnification by ACS. ACS shall indemnify the Administrative Agent
(and any sub-agent thereof), the Syndication Agent, each Co-Documentation Agent,
each Lender Party, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan, Letter of
Credit, Competitive Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer or Competitive Letter of
Credit Issuer, as applicable, to honor a demand for payment under a Letter of
Credit or Competitive Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit
or Competitive Letter of

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Credit), (iii) any actual or alleged presence or Release of Hazardous Substances
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by ACS
or any other Borrower, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by ACS or any
other Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if ACS or
such other Borrower has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

     (c) Reimbursement by Lenders. To the extent that ACS or any other Borrower,
if applicable, for any reason fails to indefeasibly pay any amount required to
be paid by such Person under clause (a) or (b) of this Section 9.4 to the
Administrative Agent (or any sub-agent thereof), the Syndication Agent, any
Co-Documentation Agent, any Lender Party or any Related Party of any of the
foregoing, each Lender, each Competitive Lender and each Competitive Letter of
Credit Issuer severally agrees to pay to the Administrative Agent (or any such
sub-agent), each L/C Issuer or such Related Party, as the case may be, such
Lender’s, such Competitive Lender’s and such Competitive Letter of Credit
Issuer’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders, the Competitive
Lenders and the Competitive Letter of Credit Issuers under this clause (c) are
subject to the provisions of Section 2.14(e).

     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Letter of Credit, or
Competitive Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

     (e) Payments. All amounts due under this Section 9.4 shall be payable not
later than ten Business Days after demand therefor.

     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and any L/C Issuer, the replacement of any Lender
Party, the termination of

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

9.5 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender Party, or the
Administrative Agent or any Lender Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender Party in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and if such Borrower has been released pursuant to Section 2.16(d)
hereof, such release is of no further force and effect, and (b) each Lender
Party severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

9.6 Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender Party, and
except that no Lender or Competitive Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of clause (b) of this Section 9.6, (ii) by way of
participation in accordance with the provisions of clause (d) of this
Section 9.6, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of clause (f) of this Section 9.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section 9.6 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lender Parties) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

     (b) Assignments by Lenders and Competitive Lenders. Any Lender or
Competitive Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Primary Currency Commitment, Multi-Currency Commitment and
the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that

     (i) except in the case of (A) an assignment of the entire remaining amount
of the assigning Lender’s or Competitive Lender’s commitment under any Facility
or Competitive Loan and the Loans at the time owing to the assigning Lender or
Competitive Lender or (B) an assignment to a Lender Party, an Affiliate of a
Lender Party or an Approved Fund, the aggregate amount of the commitment under
any Facility or Competitive Loan (which for this purpose includes Loans
outstanding thereunder) or,

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



if the Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender or assigning Competitive Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, ACS otherwise
consents (each such consent of ACS not to be unreasonably withheld or delayed);

     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s or Competitive Lender’s rights
and obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Competitive Loans or Swing Line Loans unless specifically stated in the
Assignment and Assumption and this clause (ii) shall not be construed to
prohibit assignment of a proportionate part of the assigning Lender’s or
Competitive Lender’s rights and obligations in respect of one Facility or its
Competitive Loans; and

     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender Party, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender or
Competitive Lender, as applicable, under this Agreement, and the assigning
Lender or Competitive Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s or Competitive Lender’s, as the case may be,
rights and obligations under this Agreement, such Lender or such Competitive
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.4, 3.5, and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower shall execute and deliver a Note to the assignee Lender
or Competitive Lender. Any assignment or transfer by a Lender or Competitive
Lender of rights or obligations under this Agreement that does not comply with
this clause shall be treated for purposes of this Agreement as a sale by such
Lender or Competitive Lender, as the case may be, of a participation in such
rights and obligations in accordance with clause (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lender Parties, and the
Commitments of, and principal amounts of the Loans, L/C Obligations and
Competitive Letter of Credit Obligations owing to, each Lender Party pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender Party hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



available for inspection by each of the Borrowers and the L/C Issuers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender Party wishing to consult with other
Lender Parties in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

     (d) Participations. Any Lender, Competitive Lender, or Competitive Letter
of Credit Issuer may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or ACS or any of ACS’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s, Competitive Lender’s, or
Competitive Letter of Credit Issuer’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment, the Loans (including
such Lender’s participations in L/C Obligations and/or Swing Line Loans), or
Competitive Letter of Credit Obligations owing to it); provided that (i) such
Lender’s, Competitive Lender’s, or Competitive Letter of Credit Issuer’s
obligations under this Agreement shall remain unchanged, (ii) such Lender,
Competitive Lender, or Competitive Letter of Credit Issuer shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, and the Lender Parties shall
continue to deal solely and directly with such Lender, Competitive Lender, or
Competitive Letter of Credit Issuer in connection with such Lender’s,
Competitive Lender’s, or Competitive Letter of Credit Issuer’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender, Competitive Lender, or
Competitive Letter of Credit Issuer sells such a participation shall provide
that such Lender, Competitive Lender, or Competitive Letter of Credit Issuer
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender, Competitive
Lender, or Competitive Letter of Credit Issuer shall not, without the consent of
the Participant, agree to any amendment, waiver or other modification described
in the first proviso to Section 9.1 that affects such Participant and to the
extent such Lender, Competitive Lender, or Competitive Letter of Credit Issuer
has the right to approve any such amendment, waiver or other modification.
Subject to clause (e) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.4 and 3.5 to
the same extent as if it were a Lender, Competitive Lender, or Competitive
Letter of Credit Issuer, as the case may be, and had acquired its interest by
assignment pursuant to clause (b) of this Section. To the fullest extent
permitted by applicable Laws, each Participant also shall be entitled to the
benefits of Section 9.8 as though it were a Lender, Competitive Lender, or
Competitive Letter of Credit Issuer, as the case may be, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender,
Competitive Lender, or Competitive Letter of Credit Issuer, as the case may be.

     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.1 or 3.4 than the applicable
Lender, Competitive Lender, or Competitive Letter of Credit Issuer, as the case
may be, would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with ACS’ prior written consent. A Participant that would be
a Foreign Lender if it were a Lender, Competitive Lender, or Competitive Letter
of Credit Issuer shall not be entitled to the benefits of Section 3.1 unless ACS
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.1(e) as
though it were a Lender or Competitive Lender, as the case may be.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender or Competitive Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note(s), if any) to secure obligations of
such Lender Party, as the case may be, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender or Competitive Lender, as the case may be
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender Party, as the case may be, as a party hereto.

     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     (h) Resignation as an L/C Issuer or a Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan, Wells Fargo, or any other Lender that is an L/C Issuer assigns all of
its Commitment and Loans pursuant to clause (b) above, such L/C Issuer may,
(i) upon 30 days’ notice to Borrowers and the Lenders, resign as an L/C Issuer
and/or (ii) upon 30 days’ notice to Borrowers, resign as a Swing Line Lender. In
the event of any such resignation as L/C Issuer or Swing Line Lender, ACS shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by ACS to appoint any
such successor shall affect the resignation of the resigning Person as L/C
Issuer or Swing Line Lender, as the case may be. If JPMorgan, Wells Fargo, or
any other Lender that is an L/C Issuer resigns as an L/C Issuer, it shall retain
all the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Primary Currency Lenders or Multi-Currency Lenders, as the case may
be, to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.4). If JPMorgan or Wells Fargo
resigns as a Swing Line Lender, it shall retain all the rights of a Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Primary Currency Lenders to make Base Rate Committed Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.5(c).

9.7 Confidentiality. Each of the Administrative Agent and the Lender Parties
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Related Parties’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
rights or remedies hereunder or any suit, action, or proceeding relating to this
Agreement or the enforcement of rights hereunder or any suit, action, or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any financial hedge or credit derivative
transaction relating to obligations of the Borrowers or to any securitization of
the Obligations; (g) with the consent of the Borrowers; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Administrative Agent or any Lender on
a non-confidential basis from a source other than any Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lender Parties in connection with the
administration and management of this Agreement, the other Loan Documents, the
Aggregate Commitments, and the Total Outstandings. For the purposes of this
Section, “Information” means all information received from any Company relating
to any Company or its business, properties, assets, prospects, financial
condition, or operations, other than any such information that is publicly
available to the Administrative Agent or any Lender Party prior to disclosure by
any Borrower. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

9.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender Party,
or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower may be contingent or unmatured or are owed to a branch or office
of such Lender Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender Party or their
respective Affiliates may have. Each Lender Party agrees to notify ACS and any
applicable Borrowing Subsidiary and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

9.9 Interest Rate Limitation. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender Party shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to ACS (for its account and the account
of the other Borrowers). In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender Party exceeds the
Maximum Rate, such Person may, to the fullest extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

9.10 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

9.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender Party, regardless of any investigation made
by the Administrative Agent or any Lender Party or on their behalf and
notwithstanding that the Administrative Agent or any Lender Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

9.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13 Governing Law; Jurisdiction; Etc.

     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK

     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.15 USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender Party) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) ) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
Party or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

9.16 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the Lender
Parties hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

9.17 Resignation of L/C Issuers. Any L/C Issuer may resign as an L/C Issuer upon
giving 30 days prior written notice to Borrowers; provided that (i) such Lender
Party shall continue to be an L/C Issuer for purposes of this Agreement for all
Letters of Credit issued by such L/C Issuer at the time of such resignation
until such time as such Letters of Credit expire or are replaced and
(ii) notwithstanding the foregoing, each of JPMorgan and Wells Fargo agrees that
it shall not resign as an L/C Issuer so long as no Default has occurred and is
continuing and as long as such entity is an Lender under this agreement;
provided that, notwithstanding this clause (ii), each L/C Issuer shall have the
right to resign pursuant to Section 9.6(h).

9.18 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              AFFILIATED COMPUTER SERVICES, INC.
 
       

  By:   /s/ NANCY P. VINEYARD

     

--------------------------------------------------------------------------------

 

  Name:   Nancy P. Vineyard

  Title:   SVP & Treasurer
 
            JPMORGAN CHASE BANK, as the
Administrative Agent
 
       

  By:   /s/ MAE REEVES

     

--------------------------------------------------------------------------------

 

  Name:   Mae Reeves

  Title:   Vice President
 
            JPMORGAN CHASE BANK, as a Primary Currency Lender, a Multi-Currency
Lender, an L/C Issuer and a Swing Line Lender
 
       

  By:   /s/ MAE REEVES

     

--------------------------------------------------------------------------------

 

  Name:   Mae Reeves

  Title:   Vice President
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Primary Currency
Lender, a Multi-Currency Lender, an L/C Issuer and a Swing Line Lender
 
       

  By:   /s/ ZACHARY JOHNSON

     

--------------------------------------------------------------------------------

 

  Name:   Zachary Johnson

  Title:   Vice President

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD., as a Primary Currency Lender
and a Multi-Currency Lender
 
       

  By:   /s/ DOUGLAS M. BARNELL

     

--------------------------------------------------------------------------------

 

  Name:   Douglas M. Barnell

  Title:   Group Head
 
            BNP PARIBAS, as a Primary Currency Lender and Multi-Currency Lender
 
       

  By:   /s/ RAFAEL C. LUMANLAN

     

--------------------------------------------------------------------------------

 

  Name:   Rafael C. Lumanlan

  Title:   Director
 
       

  By:   /s/ STUART DARBY

     

--------------------------------------------------------------------------------

 

  Name:   Stuart Darby

  Title:   Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Primary Currency Lender
and a Multi-Currency Lender
 
       

  By:   /s/ STEVEN L. HIPSMAN

     

--------------------------------------------------------------------------------

 

  Name:   Steven L. Hipsman

  Title:   Director
 
            BANK OF AMERICA, N.A., as a Primary Currency Lender and a
Multi-Currency Lender
 
       

  By:   /s/ STEVEN A. MACKENZIE

     

--------------------------------------------------------------------------------

 

  Name:   Steven A. Mackenzie

  Title:   Senior Vice President

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK, as a Primary Currency Lender and a Multi-Currency
Lender
 
       

  By:   /s/ DANIEL S. KOMITOR

     

--------------------------------------------------------------------------------

 

  Name:   Daniel S. Komitor

  Title:   Director
 
            KEYBANK MATIONAL ASSOCIATION, as a Primary Currency Lender and a
Multi-Currency Lender
 
       

  By:   /s/ VIJAYA KULKARNI

     

--------------------------------------------------------------------------------

 

  Name:   Vijaya Kulkarni

  Title:   AVP
 
            CITIBANK, N.A., as a Primary Currency Lender and a Multi-Currency
Lender
 
       

  By:   /s/ JAMES M. WALSH

     

--------------------------------------------------------------------------------

 

  Name:   James M. Walsh

  Title:   Managing Director
 
            US BANK, NATIONAL ASSOCIATION, as a Primary Currency Lender and a
Multi-Currency Lender
 
       

  By:   /s/ JOHN HOLLAND

     

--------------------------------------------------------------------------------

 

  Name:   John Holland

  Title:   Senior Vice President
 
            MIZUHO CORPORATE BANK (USA), as a
Primary Currency Lender
 
       

  By:   /s/ BERTRAM H. TANG

     

--------------------------------------------------------------------------------

 

  Name:   Bertram H. Tang

  Title:   Senior Vice President & Team Leader

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, as a Primary Currency Lender and a Multi-Currency
Lender
 
       

  By:   /s/ JEFF P. GEISBAUER

     

--------------------------------------------------------------------------------

 

  Name:   Jeff P. Geisbauer

  Title:   Corporate Banking Officer
 
            FIFTH THIRD BANK, as a Primary Currency Lender and a Multi-Currency
Lender
 
       

  By:   /s/ CHRISTOPHER C. MOTLEY

     

--------------------------------------------------------------------------------

 

  Name:   Christopher C. Motley

  Title:   Assistant Vice President
 
            BANK OF CHINA, as a Primary Currency
Lender
 
       

  By:   /s/ RICHARD BRADSPIES

     

--------------------------------------------------------------------------------

 

  Name:   Richard Bradspies

  Title:   Deputy General Manager
 
            THE BANK OF NEW YORK, as a Primary
Currency Lender
 
       

  By:   /s/ DAVID T. SUNDERWIRTH

     

--------------------------------------------------------------------------------

 

  Name:   David T. Sunderwirth

  Title:   Vice President
 
            THE NORINCHUKIN BANK, NEW YORK BRANCH, as a Primary Currency Lender
and a Multi-Currency Lender
 
       

  By:   /s/ TOSHIFUMI TSUKITANI

     

--------------------------------------------------------------------------------

 

  Name:   Toshifumi Tsukitani

  Title:   General Manager

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



              KBC BANK N.V., as a Primary Currency Lender
 
       

  By:   /s/ MICHAEL CURRAN

     

--------------------------------------------------------------------------------

 

  Name:   Michael Curran

  Title:   First Vice President
 
       

  By:   /s/ JOSE POLICARPIO, JR.

     

--------------------------------------------------------------------------------

 

  Name:   Jose Policarpio, Jr.

  Title:   Assistant Vice President
 
            MALAYAN BANKING BERHAD, as a Primary
Currency Lender
 
       

  By:   /s/ WAN FEDZMI OTHMAN

     

--------------------------------------------------------------------------------

 

  Name:   Wan Fedzmi Othman

  Title:   General Manager
 
            FIRST COMMERCIAL BANK, NEW YORK
AGENCY, as a Primary Currency Lender
 
       

  By:   /s/ BRUCE M.J. JU

     

--------------------------------------------------------------------------------

 

  Name:   Bruce M.J. Ju

  Title:   General Manager & Vice President
 
            CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Primary
Currency Lender
 
       

  By:   /s/ MING-HSIEN LIN

     

--------------------------------------------------------------------------------

 

  Name:   Ming-Hsien Lin

  Title:   SVP & General Manager

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF COMMUNICATIONS, NEW YORK
BRANCH, as a Primary Currency Lender
 
       

  By:   /s/ HONG TU

     

--------------------------------------------------------------------------------

 

  Name:   Hong Tu

  Title:   General Manager

Five Year Competitive Advance and
Revolving Credit Facility Agreement

 